          Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 1 of 103



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------------------   x
                                                                              :
BANGLADESH BANK,                                                              :
                                                                              :
                                    Plaintiff,                                :   No. __________
                                                                              :
                                - against -                                   :
                                                                              :   COMPLAINT
RIZAL COMMERCIAL BANKING CORPORATION,
                                                                              :
MAIA SANTOS DEGUITO, ANGELA RUTH TORRES,
                                                                              :
LORENZO V. TAN, RAUL VICTOR B. TAN, ISMAEL S.
                                                                              :
REYES, BRIGITTE R. CAPIÑA, NESTOR O. PINEDA,
                                                                              :   JURY TRIAL
ROMUALDO S. AGARRADO, PHILREM SERVICE
                                                                              :   DEMANDED
CORP., SALUD BAUTISTA, MICHAEL BAUTISTA,
                                                                              :
CENTURYTEX TRADING, WILLIAM SO GO,
                                                                              :
BLOOMBERRY RESORTS AND HOTELS, INC. D/B/A
                                                                              :
SOLAIRE RESORT & CASINO, EASTERN HAWAII
                                                                              :
LEISURE COMPANY, LTD. D/B/A MIDAS HOTEL &
                                                                              :
CASINO, KAM SIN WONG A/K/A KIM WONG,
                                                                              :
WEIKANG XU, DING ZHIZE, GAO SHUHUA, and JOHN
                                                                              :
DOES 1-25,
                                                                              :
                                    Defendants.                               :
                                                                              x
---------------------------------------------------------------------------


        Plaintiff Bangladesh Bank, the central bank of Bangladesh (“Plaintiff,” “Bangladesh

Bank,” or the “Bank”), by and through its attorneys, Cozen O’Connor, as and for its Complaint

against Defendants, Rizal Commercial Banking Corporation (“RCBC”), Maia Santos Deguito

(“Deguito”), Angela Ruth Torres (“Torres”), Lorenzo V. Tan (“Lorenzo Tan”), Raul Victor B.

Tan (“Raul Tan”), Ismael S. Reyes (“Reyes”), Brigitte R. Capiña (“Capiña”), Nestor O. Pineda

(“Pineda”), Romualdo S. Agarrado (“Agarrado,” collectively with RCBC, Deguito, Torres,

Lorenzo Tan, Raul Tan, Reyes, Capiña, and Pineda, the “RCBC Defendants”), Philrem Service

Corp. (“Philrem”), Salud Bautista (“Salud Bautista”), Michael Bautista (“Michael Bautista,”

and together with Salud Bautista, the “Bautistas”), Centurytex Trading (“Centurytex”), William
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 2 of 103



So Go (“So Go,” collectively with the RCBC Defendants, Philrem, the Bautistas, and Centurytex,

the “Banking-Related Defendants”), Bloomberry Resorts and Hotels, Inc. d/b/a Solaire Resort

& Casino (“Solaire Casino”), Eastern Hawaii Leisure Company, Ltd. d/b/a Midas Hotel & Casino

(“Eastern Hawaii Leisure”), Kam Sin Wong a/k/a Kim Wong (“Wong”), Weikang Xu (“Xu”),

Ding Zhize (“Ding”), Gao Shuhua (“Gao,” collectively with Solaire Casino, Eastern Hawaii

Leisure, Wong, Xu, and Ding, the “Casino-Related Defendants”), and John Does 1-25 (“Doe

Defendants”) (all of the foregoing, collectively, the “Defendants”), alleges as follows:

                                   SUMMARY OF ACTION

       1.      This litigation involves a massive, multi-year conspiracy to carry out one of the

largest banks heists in modern history right here in New York City. On February 4, 2016, thieves

reached into a bank account at the Federal Reserve Bank of New York (“New York Fed”) and

stole approximately $101 million (out of the nearly $1 billion they attempted to steal). The bank

account was held for the benefit of Bangladesh Bank, which is Bangladesh’s Central Bank.

Bangladesh Bank has had a 45-year banking relationship under which it has placed its international

reserves with the New York Fed. The New York Fed is a critical component of the United States’

central banking system and its link to the international financial system.

       2.      The conspiracy was seamless, with every complicated step plotted out in advance.

The conspirators included North Korean hackers who had already broken into the computer

systems of Sony Pictures Entertainment (“Sony”). Just as they did with Sony and tried to do with

other banks, the North Korean hackers broke into Bangladesh Bank’s computer systems. Indeed,

the hackers that broke into the Bank’s systems and caused the fraudulent payment instructions to

be delivered to the New York Fed used malicious computer malware to access necessary servers,

retrieve files and data, create files, change file names, steal credentials and login information,



                                                 2
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 3 of 103



including to the SWIFT system, erase key files and histories, and digitally cover their tracks. They

then sent fraudulent payment orders to the New York Fed, for the explicit purpose of stealing

money from Bangladesh Bank’s New York Fed account and sending it out of the United States.

       3.      To accomplish this, the North Korean hackers aligned with co-conspirators in the

Philippines, most importantly, RCBC, a bank in the Philippines that also had (and, on information

and belief, continues to have) correspondent bank accounts at intermediary banks in New York

City. The conspirators used RCBC’s New York City correspondent accounts to receive the

fraudulent transfers from the New York Fed via the New York Fed’s Fedwire system, which was

developed and is maintained by the Federal Reserve System and almost instantaneously transfers

large-dollar payments.

       4.      Use of the Fedwire system in New York was critical to the conspiracy, as it allowed

the thieves to quickly transfer the funds to the intermediary banks. From there, the intermediary

banks, through RCBC’s correspondent accounts, quickly transferred the stolen funds out of New

York City and the United States to fictitious U.S. dollar accounts in the Philippines, which RCBC

created nearly a year earlier to receive the stolen funds from New York.

       5.      Once the stolen funds were in the Philippines, RCBC and other co-conspirators,

including questionable businesses, casinos, and individuals, executed a series of intentionally

complicated account transfers and foreign exchange transactions to launder the Bank’s stolen

funds, all of which were eventually withdrawn from RCBC and brought to casinos and gambling

junkets in the Philippines into which they disappeared.

       6.      In all, these thieves walked away with $81,001,662.12 from Bangladesh Bank’s

account in New York City, as the thieves were unable to get their hands on $20 million of the $101




                                                 3
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 4 of 103



million in funds originally stolen because a Sri Lankan bank returned them due to irregularities,

rather than launder them in the way that RCBC did.

       7.     This highly-complicated, intricately planned heist of tens of millions of dollars

from New York City only worked because of the coordination of the conspiracy and enterprise

established among the Defendants, each of whom, as set out in great detail below, played their

parts well. Each of these Defendants profited from the theft, some quite handsomely.

       8.     This litigation is the culmination of several years of work by the Bank to recover

the funds stolen from its account in New York at the New York Fed, which, along with hundreds

of other central government banks and international depositors, remains the key location for

Bangladesh’s international banking operation and monetary reserves.

                                         THE PARTIES

       9.     Bangladesh Bank is the central bank of the People’s Republic of Bangladesh,

established under the laws of Bangladesh and headquartered in Dhaka, Bangladesh, but which

maintains the majority of its international monetary deposits in New York in an account at the

New York Fed and conducts approximately eighty-five percent (85%) of its international

transactions through the New York Fed.

       10.    Rizal Commercial Banking Corporation is one of the largest banks in the

Philippines, headquartered in Makati, Philippines (a part of the Manila metropolitan area), and

established and allowed the use of the numerous bank accounts necessary to the laundering and

theft of the funds, including through its correspondent bank accounts at commercial banks in New

York City that would serve as intermediary banks to receive, directly from the New York Fed, the

Bank’s stolen funds. On information and belief, RCBC maintains assets in New York, including




                                               4
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 5 of 103



but not limited to those contained and/or routed through its correspondent bank accounts at the

intermediary banks.

       11.        Maia Santos Deguito, a Philippines national, was the branch manager of RCBC’s

Jupiter branch, through which the stolen funds were routed.

       12.        Angela Ruth Torres, a Philippines national, was the Senior Customer Relations

Officer of RCBC’s Jupiter branch.

       13.        Lorenzo V. Tan, a Philippines national, at the relevant time, was the President and

CEO of RCBC.

       14.        Raul Victor B. Tan, a Philippines national, at the relevant time, was the Head of

RCBC’s Retail Banking Group.

       15.        Ismael S. Reyes, a Philippines national, at the relevant time, was the National Sales

Director of RCBC’s Retail Banking Group.

       16.        Brigitte R. Capiña, a Philippines national, at the relevant time, was the Regional

Sales Director of RCBC’s Retail Banking Group.

       17.        Nestor O. Pineda, a Philippines national, at the relevant time, was RCBC’s District

Sales Director.

       18.        Romualdo S. Agarrado, a Philippines national, at the relevant time, was the

Customer Service Head of RCBC’s Jupiter branch.

       19.        Philrem Service Corp. is a corporation duly organized under the laws of the

Philippines with a principal place of business in Makati City, Manila, Philippines and that had at

the time of the theft a money transmittal license granted by the central bank of the Philippines.

       20.        Salud Bautista, a Philippines national, is a co-owner of Philrem.

       21.        Michael Bautista, a Philippines national, is a co-owner of Philrem.



                                                    5
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 6 of 103



       22.     Centurytex Trading is on information and belief a corporation duly organized under

the laws of the Philippines with a principal place of business in Manila, Philippines.

       23.     William So Go is on information and belief a Philippines national and the owner of

Centurytex Trading.

       24.     Bloomberry Resorts and Hotels, Inc. d/b/a Solaire Resort & Casino is on

information and belief a corporation duly organized under the laws of the Philippines with a

principal place of business in Manila, Philippines.

       25.     Eastern Hawaii Leisure Company, Ltd. d/b/a Midas Hotel & Casino is on

information and belief a branch office of a Chinese corporation registered to do business in the

Cagayan Special Economic Zone and Freeport Enterprise, with a principal place of business in

Manila, Philippines.

       26.     Kam Sin Wong a/k/a Kim Wong is, on information and belief, a Philippines

national, an owner of Eastern Hawaii Leisure and a signatory on one of its bank accounts.

       27.     Weikang Xu is, on information and belief, a Chinese national residing at an

unknown address in China.

       28.     Ding Zhize is, on information and belief, a Chinese national residing at an unknown

address in China.

       29.     Gao Shuhua is, on information and belief, a Chinese national residing at an

unknown address in China.

       30.     Defendants JOHN DOES 1-25 constitute individuals and entities who may have

been involved in the theft of Plaintiff’s funds from its account with the New York Fed, including

but not limited to personnel of RCBC, the individuals responsible for opening the accounts at

RCBC in the fictitious names of Michael F. Cruz (“Cruz”), Jessie Christopher M. Lagrosas



                                                 6
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 7 of 103



(“Lagrosas”), Alfred S. Vergara (“Vergara”), Enrico Vazquez (“Vazquez”), and Ralph C.

Picache (“Picache,” collectively with Cruz, Lagrosas, Vergara, and Vazquez, the “Fictitious

Beneficiaries”), and any other individual or entity that was involved in the theft.

                                  JURISDICTION AND VENUE

        31.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) in that

this action is between citizens of different states and the matter in controversy exceeds $75,000,

exclusive of interest, costs, and attorneys’ fees.

        32.      Bangladesh Bank is the central bank of the country of Bangladesh, established

under the laws of Bangladesh and headquartered in Dhaka, Bangladesh. Bangladesh Bank

maintains the majority of its international monetary deposits in New York in an account at the

New York Fed.

        33.      Based on the Plaintiff’s investigation, upon information and belief, none of

Defendants is a citizen or resident of any of the State of New York, the United States of America,

or Bangladesh.

        34.      This Court has personal jurisdiction over the Defendants, which engaged in a multi-

national conspiracy to steal nearly a billion U.S. dollars of Plaintiff’s funds from Plaintiff’s account

in the State of New York in New York City at the New York Fed, successfully stealing

$81,001,662.12. In doing so, the Defendants struck at the heart of the global financial system by

forming and carrying out a conspiracy and criminal enterprise that reached into the United States

and robbed assets of Plaintiff that had been located in New York for decades and attacked the New

York Fed, the very hub of the United States’ participation in the international financial markets

and community.




                                                     7
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 8 of 103



       35.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the bank

account at the New York Fed that was robbed (in addition to SWIFT, by using the Fedwire system

that is maintained and run by the Federal Reserve), the property that was stolen, the intermediary

banks with which RCBC had, and on information and belief still has, correspondent accounts

through which the stolen funds were routed and balances may be maintained, and the damages that

occurred were all located in the Southern District of New York, in which this Court sits.

                                             FACTS

I.     THE HISTORY OF THE BANK AND ITS CUSTODIAL
       ACCOUNT AT THE NEW YORK FED IN NEW YORK CITY

       A.      The Bank Becomes the Central Bank of Bangladesh

       36.     Bangladesh achieved independence in December 1971. On November 4, 1972,

Bangladesh adopted a Constitution that established the Bangladesh government as a secular,

multiparty parliamentary democracy. After a period of some political upheaval and amendments

to its Constitution, in 1991, Bangladesh adopted the Twelfth Amendment to its Constitution, which

restored the parliamentary democratic system under which Bangladesh is governed to this day.

       37.     At about the same time that Bangladesh adopted its Constitution in 1972, it issued

the Bangladesh Bank Order, which established the Bank as Bangladesh’s central bank. The Bank

is the core component of Bangladesh’s financial and monetary system.           It formulates and

implements monetary and credit policy, regulates and supervises financial institutions, promotes

development of domestic financial markets, issues currency, regulates and supervises payment

systems, and acts as a banker to the government.

       38.     Most important, for purposes of this litigation, the Bank manages Bangladesh’s

international reserves.




                                                8
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 9 of 103



       B.      The Bank’s Account at the New York Fed in New York City

       39.     Since 1973, the Bank has held its international reserves in a custodial account in

New York City with the New York Fed. This account enables the Bank to participate in the

international financial system.

       40.     Today, Bangladesh Bank conducts approximately eighty-five percent (85%) of its

international transactions in the U.S. dollar, and it does so through the Bank’s custodial account at

the New York Fed. On average, the Bank holds more than a $1 billion balance in the account.

       41.     Given the crucial importance of these reserves, the Bank has a constitutional, legal

obligation as a fiduciary to the people of Bangladesh to recover the stolen funds and return them

its bank account in New York City.

       42.     The theft of $81,001,662.12 million from its bank account in New York City caused

a significant injury to the Bank and the country and people of Bangladesh. In fact, if fully

successful, the theft would have taken nearly $1 billion from the Bank’s account at the New York

Fed, or over approximately two-thirds of the Bank’s average reserves on deposit. The effects on

Bangladesh, its people, and its economy could have been catastrophic.

       C.      The New York Fed’s Role in the
               Domestic and International Monetary Systems

       43.     The Bank chose the New York Fed for its account because of the New York Fed’s

central role in the worldwide financial system. It provides banking and financial services to

approximately 250 other foreign central banks, governments and official international institutions,

such as the International Monetary Fund.

       44.     The New York Fed, along with the eleven other Regional Reserve Banks, the

Federal Reserve Board of Governors and the Federal Open Market Committee, form the Federal

Reserve System, which serves as the central bank of the United States. It works with key public

                                                 9
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 10 of 103



and private stakeholders “to foster the safety, soundness and vitality of our economic and financial

systems.”         (Federal     Reserve     Bank      of    New      York,     What      We      Do,

https://www.newyorkfed.org/aboutthefed/whatwedo.html.)

       45.     Collectively, the Federal Reserve system fulfills four overriding purposes including

conducting the nation’s monetary policy, supervising and regulating banking institutions,

maintaining the stability of financial systems and markets, and providing financial services to

major financial actors. However, each Reserve Bank within the system has independent mandates

and responsibilities, and have independent corporate structures.

       46.     The New York Fed is unique among the Reserve Banks. It is the largest of the

Regional Reserve Banks in terms of assets and volume of activity, and it intervenes in foreign

exchange markets and stores monetary gold for foreign central banks, governments and

international agencies.

       47.     One of its key missions involves the “international operations” of the Federal

Reserve System. The New York Fed “intervene[s] in foreign exchange markets to achieve dollar

exchange rate policy objectives and to counter disorderly conditions in foreign exchange markets,”

and it “acts as the primary contact with other foreign central banks.” Id.

       48.     Indeed, virtually all U.S. dollar global foreign exchange transactions involving the

United States government and its agencies, foreign central banks and monetary authorities with

accounts at the New York Fed, and the Federal Reserve System are essentially routed through New

York, and the New York Fed. This fact is critical to the New York Fed’s role in maintaining the

foreign exchange markets, effectuating its exchange rate policy objectives, and supporting the U.S.

dollar as a global currency.




                                                10
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 11 of 103



       49.     The New York Fed also operates Fedwire, which is developed and maintained by

the Federal Reserve System and used to transfer large-dollar payments among Federal Reserve

offices, depository institutions and federal government agencies. The New York Fed handles the

majority of Fedwire transfers within the Federal Reserve System.

       50.     The Defendants and their co-conspirators usurped the Fedwire system to steal funds

from the Bank’s account at the New York Fed by transferring them to correspondent accounts held

by RCBC at intermediary banks that were also located in New York City. Those stolen funds were

then transferred from the correspondent accounts that RCBC maintained (and continues to

maintain) at the intermediary banks in New York City to fictitious accounts held in the names of

the Fictitious Beneficiaries at RCBC in the Philippines.

       51.     The conspirators took advantage of certain features of the Fedwire system and

timing to accomplish their theft. Fedwire system transfers are same-day and, in many cases,

instantaneous. Transferred funds are often available and final when sent. Armed with this

knowledge, the conspirators sent the unauthorized payment orders after business hours at the start

of the weekend in Bangladesh — which is Friday and Saturday in Bangladesh — in an attempt to

effect the transfers before the New York Fed or Bangladesh Bank could discover the theft.

       52.     In other words, the conspirators used the New York Fed’s position as a depository

for the Bank’s international reserves and the Fedwire funds transfer system as a critical component

of their robbery. Given these facts and the New York Fed’s important role in domestic and foreign

monetary policy and markets, the theft of the Bank’s funds out of its account at the New York Fed

has vital and potentially wide-ranging consequences in the United States.




                                                11
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 12 of 103



II.    THE STRUCTURE OF THE CONSPIRACY TO ROB HUNDREDS OF
       MILLIONS FROM THE BANK’S ACCOUNT IN NEW YORK CITY

       A.      The North Korean Hackers Designed Their Tools and
               Tested Them Against Other Victims before Attacking the Bank

       53.     The wide-ranging conspiracy to rob hundreds of millions of dollars from the Bank

began years earlier with, on information and belief, North Korean hackers. According to the FBI,

among others, before the North Korean hackers executed their fraudulent transfer of funds from

the Bank’s New York Fed account, they first used the same or similar tools and techniques to

accomplish the well-publicized attack on Sony. See Criminal Complaint, United States v. Park

Jin Hyok, No. 18-MJ-1479 (C.D. Cal. June 8, 2018) (“NK Complaint”).

       54.     To accomplish this, these North Korean hackers created several types of malware—

software designed to infiltrate computer systems undetected—to gain access to Sony’s computer

systems and the other systems that they would be targeting, including the Bank’s. NK Complaint

¶ 38. In particular, they created malware that would crawl from computer to computer to try to

infect each computer in the chain and, if successful, transmit credentials and host information from

the victim systems back to “collector” email accounts hard-coded into the malware. Id.

       55.     According to the FBI, these North Korean hackers also often used proxy

techniques—anonymizing services that use the IP address of the infected computers, among

others, to conceal and misrepresent the true IP address of the hacker—to mask their location and

identity. Id. ¶ 43-44. As the FBI has observed, even knowing the domain of the IP address

embedded in the malware generally “would not allow a victim or investigator to learn the location

of the computer under the subjects’ control,” and “[t]his served to conceal evidence of their

activities and intrusions.” Id. ¶ 49.




                                                12
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 13 of 103



         56.     The North Korean hackers put their malware to work at Sony in September 2014,

engaging in internet reconnaissance and sending fraudulent spear-phishing messages—similar to

what was later used to attack the Bank. Id. ¶ 60. The malware worked as intended, crawling across

Sony’s network and infecting computers and exfiltrating data along the way. Id. ¶ 60.

         57.     On November 21, 2014, after the North Korean hackers infiltrated Sony’s computer

system, the North Korean hackers emailed high-ranking Sony employees demanding “monetary

compensation” from Sony, threatening to “bombard[]” Sony if it did not capitulate. Id. ¶ 62. Three

days later, ransom demands with links to Sony proprietary information began popping up on

computers across Sony’s network. Id. ¶ 64-65. Several days later, the North Korean hackers sent

threatening messages confirming that they had stolen information from Sony’s confidential

financial records. Id. ¶ 68.

         58.     The North Korean hackers accomplished this heist of credentials, data, and records

by at first successfully hiding their attack by customizing the malware to engage in “a period of

sustained covert reconnaissance . . . within [Sony’s] network before [the North Korean hackers]

launched the attack that disabled SPE’s computers.” Id. ¶ 74-75. The North Korean hackers then

covered their tracks, as the malware overwrote key data making it impossible to completely trace

or reconstruct the North Korean hackers’ steps “through a forensic analysis.” Id. ¶ 129.

         59.     Indeed, computer forensics firms including BAE Systems have reviewed the

“attack toolkit” of malware used against the Bank (and then against other banks) and those firms

have concluded that the malware was custom-configured to “register[] itself as a service and

operate[] in an environment running SWIFT’s Alliance Access software suite, [and] allow[]

transactions to be deleted and records changed.” Victor Mallet & Claire Jones, Cyber thieves

target    bank    systems   after   Bangladesh    heist,   Financial   Times,   Apr.   26,   2016,



                                                 13
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 14 of 103



https://www.ft.com/content/8529c6a4-0b7f-11e6-9456-444ab5211a2f.             In other words, the

malware was designed to crawl across networks as it had successfully accomplished with Sony

and then access the SWIFT systems used by banks, leaving no doubt that the intent was to target

banking institutions.

       60.      In short, starting in 2014, well before attacking the Bank, the hackers used the same

tools and techniques that they would later use on the Bank, and try to use on other banks, to

infiltrate the computer systems of Sony, a multi-national, global, and sophisticated company, and

steal huge amounts of data, financial information and records, credentials and user information.

And they covered their tracks on the way out.

       61.      This was the set-up—the dry-run—for the Bank robbery.

       B.       RCBC—Used to Move the Stolen Funds out of the United States—Created
                Fictitious and Illegitimate Accounts to Begin Laundering the Money

       62.      The hackers also needed a bridge between the Bank’s account in New York City

and the Philippines casinos. That bridge was supplied by the Banking-Related Defendants.

       63.      RCBC was the perfect fit. It had correspondent bank accounts at commercial banks

in New York City that would serve as intermediary accounts to receive, directly from the New

York Fed, the Bank’s stolen funds and then transfer them out of the United States to fictitious

accounts set up at one of the RCBC branches in the Philippines, from which the stolen funds could

be laundered.

       64.      The fact that the Philippines at the time did not subject the casino industry to its

anti-money laundering laws (which were changed in response to the heist that is the subject of this

action) made RCBC the perfect step in transferring the funds such that the Casino-Related

Defendants, and other co-conspirators, would withdraw the stolen funds from the RCBC fictitious




                                                 14
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 15 of 103



accounts and spirit them to the Solaire Casino and Eastern Hawaii Leisure, where they would be

laundered and then disappear.

       65.     To accomplish this step in the theft, the Banking-Related Defendants set up a

number of fictitious accounts, most of which were created well in advance of the theft and then

remained dormant until the conspiracy was ready to proceed.

                           The Obviously Illegitimate and Fictitious
                           Accounts Created by RCBC in May 2015

       66.     The RCBC fictitious bank accounts in the Philippines were created by and at the

behest of Defendant Wong, as well as other Doe Defendants, for the benefit of obviously fake

individuals. RCBC, through senior officers and branch management, and acting within the scope

of their employment and authority granted by RCBC, assisted in the opening and operation of the

fictitious accounts, bypassing internal procedures and controls and choosing to ignore red flags,

so that these fake accounts could lie in wait for months to receive the Bank’s stolen funds.

       67.     Five fictitious U.S. dollar accounts were opened on May 15, 2015, almost nine

months before the theft, and after the hackers had already started covert surveillance on the Bank’s

systems. Each was opened as an account to hold United States dollars, signaling that conspirators

understood, intended, and plotted to reach into the United States—specifically into New York and

the Bank’s account at the New York Fed—to steal funds.

       68.     The first fictitious U.S. dollar account was opened in the name of Michael Francisco

Cruz (“Fictitious Cruz Account”), a fictitious person, with a deposit of $500. It sat unused—

with no transactions—until February 5, 2016 when it received $6,000,029.12 of the stolen funds.

Virtually the entirety of that amount was withdrawn by February 9, 2016.

       69.     The second fictitious U.S. dollar account was opened in the name of Jessie

Christopher M. Lagrosas (“Fictitious Lagrosas Account”), a fictitious person, also with a deposit

                                                15
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 16 of 103



of $500. It also sat unused—with no transactions—until February 5, 2016 when it received

$30,000,028.79 of the stolen funds. Approximately $22.7 million of that amount was withdrawn

that same day, with almost all of the remainder withdrawn by February 9, 2016.

       70.     The third fictitious U.S. dollar account was opened in the name of Alfred Santos

Vergara (“Fictitious Vergara Account”), a fictitious person, also with a deposit of $500. It also

sat unused—with no transactions—until February 5, 2016 when it received a deposit of

$19,999,990.00. Virtually the entirety of that amount was withdrawn by February 9, 2016.

       71.     The fourth fictitious U.S. dollar account was opened in the name of Enrico Teodoro

Vasquez (“Fictitious Vasquez Account”), a fictitious person, also with a deposit of $500. It also

sat unused—with no transactions—until February 5, 2016 when it received a deposit of

$25,001,573.88. Virtually the entirety of that amount was withdrawn by February 9, 2016.

       72.     The fifth fictitious U.S. dollar account was opened in the name of Ralph Campo

Picache (“Fictitious Picache Account,” collectively with the other four accounts, the “Fictitious

Accounts”), a fictitious person, also with a deposit of $500. It sat unused, and remained unused

throughout the conspiracy, although not for lack of trying. Approximately $170 million in

fraudulent payment instructions were destined for the Fictitious Picache Account but, unlike the

other four Fictitious Accounts, none of the payment instructions to this account were executed by

the New York Fed.

       73.     RCBC has since admitted that all of these accounts were fake, and established for

fictitious persons, which begs the question of who could legitimately operate these accounts when

there was no real owner. The answer is that the only entity that could transfer funds in and out of

these accounts — which had no other owner — was RCBC itself, by and through its personnel




                                                16
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 17 of 103



which, as discussed more fully below, involved multiple individuals up to the highest levels of

RCBC.

        74.    RCBC and its senior personnel had full authority and control over these accounts,

and all of the RCBC personnel who touched them, from the opening of the Fictitious Accounts, to

terminating the short-lived hold, to allowing the numerous transactions to continue despite their

knowledge or reckless disregard of the nature of the stolen funds.

        75.    The details of the opening of these Fictitious Accounts and their operations set off

a virtual fireworks show of red flags and alarms that would have warned the newest of banks,

much less an experienced bank like RCBC with over five decades of operations, that the accounts

involved serious improprieties, as any such bank with anti-money laundering and the related

“Know Your Client” (“KYC”) procedures would have flagged. But RCBC wasn’t looking for red

flags. It was working with its co-conspirators.

        76.    The Fictitious Beneficiaries purporting to open the accounts were required to

provide a driver’s license. They each did. But each driver’s license was fake, and even the most

cursory review would have revealed this.

        77.    For example, the Land Transportation Office, responsible for issuing driver’s

licenses, had no record of Vazquez’s license at all. No information from Vergara’s license was

even used for the account. And Lagrosas’s identification had a picture of Adrian Ranas Yujuico,

a reserve officer of RCBC that had worked with Deguito at her prior bank.

        78.    The signature specimens in each of the five account opening documents did not

even match the signatures on the driver’s licenses. In fact, after the theft became public, RCBC

admitted in its post-hacking review that the signatures did not match.




                                                  17
           Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 18 of 103



       79.      The addresses and contact information in the account opening documents were

wrong. When contacted after the theft, no one residing at these addresses had ever heard of the

Fictitious Beneficiaries. With respect to the Fictitious Picache Account, the address listed in the

account opening documents was not even an address at all, with internal RCBC documents

concluding that the reason for the return of the “Thank You Letter” (discussed below) to that

account was “insufficient address.”

       80.      The account applications also indicate that the Fictitious Beneficiaries Vasquez,

Vergara, and Cruz each started their “jobs” within three months of each other, eleven years earlier

in 2005.

       81.      The account applications also claimed that each Fictitious Beneficiary worked in a

“Managerial/Executive” role at actual companies. Yet even a cursory employment verification

would have shown that the representations of employment at those companies were false, as

RCBC’s post-hacking review found.

       82.      In their account applications, each of the Fictitious Beneficiaries claimed that they

earned an identical 1,500,000 pesos per month (approximately $28,500) at those falsified

positions, with no proof of such employment or income.

       83.      Account opening correspondence mailed to the Fictitious Beneficiaries was

returned undeliverable. In particular, RCBC compliance processes automatically send a “Thank

You Letter” to the address of new account holders. But four of the five letters were returned as

undeliverable between June and August 2015. RCBC learned of this and, as a matter of procedure,

contacted Deguito, her supervisor, and Torres. It was then buried, and nothing further was done.

       84.      In fact, RCBC’s policy required it to take action if a Thank You Letter is returned

as undeliverable. And the business center involved must explain in a weekly report to the District



                                                 18
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 19 of 103



Sales Director, in this case Defendant Pineda, the action taken in response to the returned Thank

You Letter. But no report was ever created.

       85.      In addition to Defendant Deguito, several other RCBC employees signed off on the

opening of these accounts, including Torres, Erlinda Isaac, and Agarrado.

       86.      Upon review of Torres’ computer after the theft, a word file created July 29, 2015

was found on her computer containing a draft of authorizations to open the accounts of Vazquez,

Cruz, and Vergara.

       87.      Likewise, a security audit of RCBC’s Jupiter branch after the theft uncovered in

Torres’ workspace a blank TIN card (a Philippines Taxpayer Identification Number card) with no

picture or signature, which could have been used to fabricate the fake identification used to open

the accounts.

       88.      According to RCBC, the account opening paperwork for the fictitious accounts was

prepared and executed at a casino, businesses known in the Philippines for their involvement in

money laundering. Deguito and others gave conflicting reports on whether that meeting was at

the Solaire Casino. Defendant Wong testified that he and Defendant Gao executed the paperwork

in Wong’s office at Midas Casino (a separate casino from Solaire where one of Wong’s junkets

played chips purchased with the stolen funds) with Deguito present, with several other RCBC

employees just outside the office. Defendant Deguito claimed as part of a Blue Ribbon Committee

investigation by the Philippines Senate that she personally met the Fictitious Beneficiaries.

       89.      In short, the Defendants have given inconsistent stories laced with falsehoods in an

effort to complicate the transactional history of the fraud and prevent the truth from being

discovered.




                                                 19
          Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 20 of 103



                                     The Other Fictitious and
                            Illegitimate Accounts Created by RCBC

          90.   Later that year, on December 8, 2015, about two months before the theft, RCBC

opened accounts for each of the five Fictitious Beneficiaries. These accounts were held in the

Philippine peso, not the United States dollar like the earlier Fictitious Accounts.

          91.   These five new fictitious accounts also came waving obvious red flags. RCBC

opened the five new accounts of the Fictitious Beneficiaries with no initial deposit, unlike the

fictitious U.S. dollar accounts (demonstrating that RCBC was not even bothering to get any initial

deposit on any of these new accounts), and the accounts never held any funds and were never

involved in any transactions. They were preparatory, opened only to be used in the event that the

thieves needed additional peso accounts to distribute and launder the stolen funds. As it turned

out, the accounts were not needed. The thieves were able to use other accounts, such as the Philrem

and the Go-Centurytex accounts described below.

          92.   Later, on or around February 5, 2016, the very day on which RCBC received the

stolen funds, RCBC opened yet another fictitious account—Acct. No. 9016455240—this one in

the name of Defendant William So Go, doing business as Centurytex Trading (“Go-Centurytex

Account”). The account was denominated in the United States dollar. Like everything else in

connection with the conspiracy, this new account came with many red flags that RCBC chose to

ignore.

          93.   Defendant Go never before held a United States dollar account at RCBC (only a

Philippine peso account, which was opened in July 2014 and was not used in the heist). The

opening of such an account on the same day that RCBC received stolen funds from the United

States was highly suspicious.




                                                 20
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 21 of 103



        94.    The red flags and outright lies did not stop there.          Go has since claimed

inconsistently that he did not open either the U.S. dollar account or the peso account, despite that

the peso account did have some level of activity before the heist. Moreover, even internal RCBC

documents reveal that the signatures on the identification submitted in connection with the peso

account opening did not match the specimen signature card and account opening forms, and the

“Thank You Letter” sent to Centurytex Trading in connection with the peso account was returned

with the stated reason “move out.” If so, this is yet another fictitious account without a real owner

and RCBC, as the only potential entity that had authority or control over that account and any

transfers ordered into or out of such account, did not owe funds or duties to anyone but the lawful

owner of the funds.

        95.    With respect to the U.S. dollar Go-Centurytex Account, the driver’s license used to

open this account did not even match the driver’s license that Defendant Go had used to open the

earlier Philippine peso accounts (which supposedly was of Go, although he has since claimed that

the account was not his). The driver’s license was a fake, so obviously so that no one could miss

it. It was dated February 5, 2016, the very day on which the account was opened. Its photograph

was superimposed and of shoddy quality. Its signature did not match the specimen signature on

file.

        96.    RCBC chose to follow none of its account opening, anti-money laundering, or KYC

procedures when it opened this account. It chose not to address any of the red flags, simply

allowing yet another fictitious account to be opened.

        97.    Thereafter, the account was used (as alleged in detail below) to funnel $65.7 million

from the first four fictitious accounts into other RCBC accounts, all to further the theft of tens of

millions from the Bank.



                                                 21
          Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 22 of 103



       98.      RCBC’s decisions, reaching all the way up to its highest levels, to ignore red flags

time after time show that RCBC was a knowing and willing co-conspirator in the theft. In fact,

even RCBC had to conclude, upon an investigation after the heist, that all RCBC personnel had

“lapses and culpabilities including the District and Regional Heads.”

       C.       The Casino-Related Defendants Further Laundered the Stolen Funds

       99.      North Korean persons could not then and still cannot engage in international

banking due to international sanctions that severely restricted, among other things, North Korea’s

financial and banking capabilities. See Council on Foreign Relations, What to Know about the

Sanctions on North Korea, https://www.cfr.org/backgrounder/what-know-about-sanctions-north-

korea. North Korean persons cannot, on their own, steal funds from a bank account in New York

City, transfer them to a bank outside of the United States, and then launder the money.

       100.     Therefore, the North Korean hackers would have to align with co-conspirators who

could assist in moving any funds, including, in this case, on information and belief, the Bank’s

money to the Philippines, from which the funds could then be laundered through casinos and

questionable businesses to places such as Macau, Hong Kong, or elsewhere in China where it has

been widely reported that North Korean persons could circumvent international sanctions and gain

access to such funds. See Alan Katz and Wenxin Fan, A Baccarat Binge Helped Launder the

World’s      Biggest   Cyberheist,    Bloomberg       (Aug.   3,    2017)    [“Baccarat     Binge”],

https://www.bloomberg.com/news/features/2017-08-03/a-baccarat-binge-helped-launder-the-

world-s-biggest-cyberheist.

       101.     In this case, the Philippines was not a surprising choice. The Philippines is reported

to be an access point for the complex and illicit funding networks used by North Korean persons.

See Sheena Chestnut Greitans, Can Trump count on Manila to put pressure on North Korea? 3



                                                 22
          Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 23 of 103



points           to       know.,        Washington          Post        (May         16,        2017),

https://www.washingtonpost.com/news/monkey-cage/wp/2017/05/16/can-trump-count-on-

manila-to-put-pressure-on-north-korea-3-points-to-

know/?noredirect=on&utm_term=.0ea0c0540723.

          102.    At the time of the theft, the Philippines also had lax anti-money laundering laws, in

particular with regard to its casino industry. See Nyshka Chandran, China isn’t the only country

propping up North Korea, CNBC (May 30, 2017), https://www.cnbc.com/2017/05/30/china-isnt-

the-only-country-propping-up-north-korea.html.          In fact, the Philippine Congress decided to

strengthen those money laundering laws after the Bangladesh Bank heist to close the loopholes

regarding casinos, like Solaire Casino.         See Reuters, Philippine Congress expands money

laundering laws to include casinos (May 30, 2017), https://uk.reuters.com/article/uk-philippines-

casinos/philippine-congress-expands-money-laundering-laws-to-include-casinos-

idUKKBN18Q146.

          103.    Furthermore, it has been reported that North Korean persons have a well-

documented interest in the casino industry, which they use to launder money and evade sanctions,

making the Philippines the perfect landing point for the stolen money. Joshua Hammer, The

Billion          Dollar      Bank        Job,       N.Y.       Times,        May        3,       2018,

https://www.nytimes.com/interactive/2018/05/03/magazine/money-issue-bangladesh-billion-

dollar-bank-heist.html.

          104.    Moreover, certain of the Casino-Related Defendants, particularly Ding and Gao,

were well versed in running (and, in Gao’s case, had been convicted of running such operations in

China) illegal gambling operations and foreign gaming junkets for years. They were also familiar




                                                   23
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 24 of 103



with Macau, a location in which North Korean persons often maintain covert bank accounts. See

Baccarat Binge.

       105.    In other words, all of the necessary steps of the conspiracy were then in place and

they were ready to steal the funds from the Bank’s account at the New York Fed, and then launder

the money and transfer it to and then out of the Philippines.

III.   THE DEFENDANTS STEAL THE BANK’S MONEY FROM NEW YORK CITY

       A.      The Hackers Fraudulently Infiltrate the Bank’s Network

       106.    According to the FBI, as early as October 2014, the North Korean hackers had

already begun covert reconnaissance on financial institutions in Bangladesh. This was around the

time that they were gearing up to attack Sony.

       107.    On information and belief, the conspiracy began well before that — in early 2014

or before. Indeed, Defendant Go, whose peso account at RCBC was established in July 2014, has

claimed that he did not open the account, leading to the conclusion that the conspiracy had been

set in motion well before then.

       108.    With respect to the hacking, however, by January 2015, as explained by the FBI,

the North Korean hackers had specifically identified Bangladesh Bank, among other banks, as one

of the targets of their attack and theft. NK Complaint ¶ 147.

       109.    The criminal enterprise had come together, and the co-conspirators began to open

more fictitious bank accounts held in United States dollars at RCBC in the Philippines.

       110.    The North Korean hackers also began their spear-phishing email campaign, sending

fraudulent emails to the Bank’s employees misrepresenting that the fake senders were seeking

employment. Id. ¶ 148-163. One email stated the following:




                                                 24
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 25 of 103



               I am Rasel Ahlam.

               I am extremely excited about the idea of becoming a part of your company and am
               hoping that you will give me an opportunity to present my case in further detail in
               a personal interview.

               Here is my resume and cover letter. Resume and cover letter [which was a link].


       111.    The link to the “resume and cover letter” hosted the malware that enabled the initial

access to the Bank’s computers. Id. ¶ 149.

       112.    The North Korean hackers also sent fraudulent spear-phishing emails to the Bank’s

employees appearing to be “LinkedIn” invitations. Id. ¶ 154.

       113.    Like with Sony, this is how the North Korean hackers first fraudulently gained

access to those users’ computers. Id. ¶ 164.a.

       114.    From there, by March 2015, the North Korean hackers had installed other forms of

malware specifically designed to create a backdoor into the Bangladesh Bank network, including

the colorfully named “NESTEGG,” “MACKTRUCK,” and “SierraCharlie,” allowing the North

Korean hackers to access the network, collect information, crawl across different computer

systems, and then fraudulently communicate within the network over a custom binary protocol

designed to appear merely as Transport Layer Security traffic. In other words, the North Korean

hackers covered their tracks by using a communication protocol that misrepresents itself as

authentic encrypted communications and allowed North Korean hackers to communicate the stolen

data and information without tripping security alerts. Id. ¶ 164.b.

       115.    These techniques, known to the international cybersecurity and law enforcement

community, were traceable only after the attack was uncovered. According to these experts, they

had the hallmarks of the “Lazarus Group” and “APT38”—aliases for a group of North Korean

hackers, that have been operating and honing their craft in attacks against government, finance,


                                                 25
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 26 of 103



and media targets since 2009, before turning their attention to banks. Id. ¶ 164.b; Jose Pagliery

and Charles Riley, North Korea-linked ‘Lazarus’ North Korean hackers hit a fourth bank in

Philippines, CNN, May 27, 2016, https://money.cnn.com/2016/05/26/technology/swift-bank-

hack-philippines-lazarus/.

       116.    Between March 2015 and the attack in early 2016, on information and belief, the

North Korean hackers gradually infiltrated Bangladesh Bank’s network and performed additional

covert reconnaissance on the network to gain an understanding of the specific systems needed for

the cyberattack as well as information that would be helpful in executing the cyberheist. NK

Complaint ¶ 164.b-c.

       117.    Finally, on January 29, 2016, only six days before the theft, the hackers began to

covertly move across the Bangladesh Bank network, from the computers in which they had

originally installed the malware, to the SWIFTLIVE system critical to the processing of SWIFT

messages like those used to execute the heist. Id. ¶ 164.c-d.

       118.    Continuing to hide their presence, the North Korean hackers then reached the

SWIFT Alliance Access application, a customer-managed gateway to the SWIFTLIVE network

that transmitted and received the SWIFT messages used to create and confirm financial

transactions. The hackers covered-up their various attempts to log on to that system and laid in

wait until they were ready to execute the heist. Id. ¶ 164.c-d.

       B.      The Hackers Sent Unauthorized Payment Orders to the New York Fed

       119.    The robbery was set into motion on Thursday, February 4, 2016 after the close of

business in Bangladesh. This was just before a holiday weekend in the Philippines for which

RCBC was closed the following Monday, February 8, for the Chinese New Year. The conspirators




                                                26
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 27 of 103



took advantage of this, as well as the time zone differences between New York (GMT-5),

Bangladesh (GMT+6), and the Philippines (GMT+8).

       120.   In particular, the Bangladesh work week runs from Sunday through Thursday, with

Friday and Saturday as the weekend. As a consequence, by waiting to access the system until after

the close of business on Thursday and initiating the fraudulent payment orders that evening, the

North Korean hackers were attempting to minimize the likelihood of being caught over the

weekend in Bangladesh (and the long weekend from Saturday to Monday in the Philippines).

       121.   Similarly, by sending the fraudulent payment orders on Thursday night, the North

Korean hackers ensured that the payment orders would reach New York by Thursday morning

New York time. This would enable the New York Fed, and the various intermediary banks that

were also located in New York, to process the transactions on Thursday, February 4 in New York

(when it was the start of the weekend in Bangladesh) and to deliver the stolen funds to the

fraudulent RCBC accounts.

       122.   Therefore, as soon as Bangladesh Bank closed for the weekend, the North Korean

hackers got to work.

       123.   The malware that they had installed and that had been designed to hide itself from

the Bank worked as thieves had planned and granted them unauthorized access to the Bank’s

systems. The North Korean hackers were able to log into the SWIFT system at approximately

8:36 p.m. and began to create fraudulent payment instructions to execute the heist. Starting at

approximately 8:55 p.m. through approximately 10:30 p.m. (which was 9:55 a.m. to 11:30 a.m. in

New York on Thursday, February 4), the hackers sent 36 fraudulent payment orders for nearly $1

billion—intended to drain the bulk of the Bank’s account at the New York Fed.




                                               27
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 28 of 103



       124.    Only one of these payment orders, however, contained the intermediary bank

routing information that was necessary to process the transaction. That payment order was for $20

million and was to be routed from the New York Fed, through an intermediary bank to the “Shalika

Fundation” in Sri Lanka. Ultimately, the Sri Lankan bank that received that payment order—the

Pan Asia Banking Corporation—flagged it because it misspelled the word “Foundation” as

“Fundation” and because the size of the transaction was unusual, causing personnel at that bank to

flag the transaction for review (and subsequently return those funds to the Bank).

       125.    The other 35 payment orders were rejected by the New York Fed for their lack of

intermediary bank information, and the hackers quickly updated the payment orders with the

necessary intermediary bank information and resent them — but only 34 of them, omitting one of

the payment instructions in their haste — between approximately 11:30 p.m. on February 4 and

1:00 a.m. on February 5, Bangladesh time (or 12:30 p.m. to 2:00 p.m. New York time on Thursday,

February 4).

       126.    Satisfied that they had successfully sent the updated payment instructions, that the

intermediary bank information for RCBC’s correspondent banks had been accepted, the hackers

logged out of the SWIFT system at 3:59 a.m., at which point the malware they had designed to

cover their tracks kicked in and started deleting key files that would allow anyone at the Bank to

easily uncover what the hackers had done, even including disabling a SWIFT printer that would

normally print such payment instructions for the Bank’s records.

       127.    Ultimately, four of the unauthorized payment orders were fully executed.

IV.    THE DEFENDANTS USED RCBC’S CORRESPONDENT BANK ACCOUNTS
       TO TRANSFER THE STOLEN FUNDS OUTSIDE OF THE UNITED STATES

       128.    RCBC did not have an account with the New York Fed. Accordingly, as noted

above, to be able to steal the Bank’s funds from its New York Fed account and transfer them out

                                                28
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 29 of 103



of the country to RCBC in the Philippines, the thieves had to use intermediary banks at which

RCBC did have correspondent accounts.

       129.    RCBC had, and on information and belief continues to have, such a relationship

with at least three banks: Wells Fargo; Bank of New York Mellon; and Citibank. Each of these

banks has a New York location at which RCBC has a correspondent account through which the

thieves could route the stolen funds, and which, on information and belief, may also contain

balances in addition to their use to route funds out of the United States. Each of those New York

intermediary banks also had relationships with the New York Fed. Therefore, they could use

Fedwire to immediately receive the stolen funds from the New York Fed and then transfer them,

without delay, to RCBC in the Philippines on the same business day.

       130.    This was critical to the conspirators’ plan to transfer the funds into the RCBC

accounts by or before February 5, 2016, so they could ensure their co-conspirators were ready to

execute the plan, and begin to drain the accounts and launder the stolen money before the end of

Bangladesh’s weekend.

       131.    In short, RCBC’s correspondent bank accounts maintained in New York City with

three intermediary banks were critical to moving the stolen funds out of the United States to RCBC

in the Philippines and doing so quickly, so that the funds could be distributed and laundered before

the theft was detected or efforts to retrieve the stolen funds could be successful.

       132.    Those were precisely the accounts that the hackers would use to deliver the funds

to RCBC so they could be laundered.

       133.    The first executed unauthorized payment order in the amount of $6,000,039.12 was

sent from the Bank’s account at the New York Fed in New York City at 11:26 p.m. on February

4, 2016 Bangladesh time (12:26 p.m. on February 4 in New York). The stolen funds, however,



                                                 29
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 30 of 103



were first transferred to RCBC’s correspondent account at the offices of Wells Fargo Bank, N.A.

(the intermediary bank) in New York City (SWIFT code PNBPUS3NNYC), from which they were

transferred out of the country to the Fictitious Cruz Account at RCBC in the Philippines.

       134.    The second executed unauthorized payment order in the amount of $30,000,039.12

was sent from the Bank’s account at the New York Fed in New York City at 11:59 p.m. on

February 4, 2016 Bangladesh time (12:59 p.m. on February 4 in New York). The stolen funds,

however, were first transferred to an RCBC correspondent account, this one at the offices of the

Bank of New York Mellon (the intermediary bank) in New York City (SWIFT code IRVTUS3N),

from which they were transferred out of the country to the Fictitious Lagrosas Account at RCBC

in the Philippines.

       135.    The third executed unauthorized payment order in the amount $20,000,000.00 was

sent from the Bank’s account at the New York Fed at 12:00 a.m. (midnight) on February 5, 2016,

Bangladesh time (1:00 p.m. on February 4 in New York). The intermediary bank was Wells Fargo

Bank, N.A.’s Philadelphia office, SWIFT code PNBPUS33, from which the stolen funds were

transferred to the Fictitious Vergara Account at RCBC in the Philippines.

       136.    The fourth executed unauthorized payment order in the amount $25,001,583.88

was sent from the Bank’s account at 12:02 a.m. on February 5, 2016, Bangladesh time (1:02 p.m.

on February 4 in New York). The stolen funds, however, were first transferred to RCBC’s

correspondent account at the offices of Citibank, N.A. (the intermediary bank) in New York City

(SWIFT code CITIUS33), from which they were transferred out of the country to the Vazquez

account at RCBC in the Philippines.




                                               30
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 31 of 103



V.     WITH THE STOLEN FUNDS NOW IN THE PHILIPPINES,
       RCBC AND DEFENDANTS BEGAN LAUNDERING THE STOLEN
       FUNDS THROUGH FICTITIOUS AND ILLEGITIMATE ACCOUNTS

       A.      The Conspirators, Including Senior RCBC Personnel, Were
               Ready and Waiting to Launder the Stolen Funds Once They Arrived

       137.    On February 5, 2016, the day that the stolen funds arrived in the Philippines, the

Defendants were actively monitoring the Fictitious Accounts—waiting for them to arrive.

Between 11:30 a.m. and 12:00 p.m., Wong—clearly knowing that the stolen funds were coming—

called Deguito and asked whether a large deposit had been transferred into the Fictitious Cruz

Account. Deguito checked, and a large deposit had arrived—approximately $6 million.

       138.    When Deguito asked Wong how he knew that the funds were coming, Wong told

her, “I told you, Lorenzo [Tan] knows this.” Deguito was not surprised. Lorenzo Tan, RCBC’s

President and CEO, was a close friend of Kim Wong, and Lorenzo Tan had previously told Deguito

to “take care of” Wong as a client of RCBC. In fact, Lorenzo Tan admitted to the Senate Blue

Ribbon Committee that Kim Wong had been a “social acquaintance” since 2002.

       139.    Wong called Deguito several more times that day, arranging for the use of

Philrem’s RCBC accounts to launder the stolen funds. Deguito obliged, as later did numerous

RCBC officials who—motivated by the prospect of significant fees and commissions for RCBC,

including in foreign exchange transactions with the RCBC Treasury, which Michael Bautista had

already started conducting—used their positions to remove a hold that had momentarily been

placed on the Fictitious Accounts and to delay the implementation of stop payment instructions.

       140.    Later, before the Philippine Senate’s Blue Ribbon Committee, Deguito testified that

Lorenzo Tan knew about the opening of the Fictitious Accounts, but chose to do nothing. On May

6, 2016, after the robbery, Lorenzo Tan had to resign as RCBC’s President and CEO, claiming that

he was taking “full moral responsibility” but was innocent.


                                               31
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 32 of 103



       B.      RCBC Accepted the Stolen Funds into the Fictitious Accounts

       141.    All of this was highly suspicious given that the Fictitious Accounts, which had been

opened nearly nine months earlier, had never been involved in a single transaction. They were not

even in Wong’s name.

       142.    The managers and officials at RCBC, knowing that RCBC stood to profit

substantially in fees and commissions in connection with the laundering of these stolen funds,

chose to ignore, as long as necessary, the suspicious nature of the Fictitious Accounts and the tens

of millions of dollars that were suddenly laundered through them.

                                  The Fictitious Cruz Account

       143.    For example, from the moment it was opened on May 15, 2015 until February 5,

2016, almost nine months later, the Fictitious Cruz Account had absolutely no activity. Then,

when the robbery happened, it suddenly became active, receiving and distributing massive

amounts of money. Beginning on February 5, 2016, the following transactions occurred, all

involving the stolen funds:




       144.    The $6,000,029.12 credit on February 5, 2016 listed in this table is the arrival of

the stolen funds laundered and routed through RCBC’s correspondent account at Wells Fargo in

New York. The fraudulent payment instruction described this massive payment as a (fake)

consultant fee to Cruz for something called the “IPFF Project Cell Bangladesh.” The $3,755.02

debit listed in the table are fees paid to RCBC with the stolen funds. The other two debits are

transfers of the stolen funds out of the account (with a small transfer of $10,891 back to the Bank).

                                                 32
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 33 of 103



This one week eruption of receipts and transfers of massive amounts money was the only activity

ever to happen in this account after it was opened nearly nine months earlier.

                                 The Fictitious Lagrosas Account

       145.    The Fictitious Lagrosas Account also had absolutely no activity since it was opened

on May 15, 2015. Then, for one week, from February 5 to 12, 2016, it had the following

transactions in the tens of millions of dollars, all involving the stolen funds:




       146.    This table shows a February 5, 2016 transfer of $30,000,028.79, which is the arrival

of the stolen funds laundered through RCBC’s correspondent account at Bank of New York

Mellon in New York City. The fake purpose of this massive payment listed in the fraudulent

payment instruction was “Dhaka Mass Rapid Trans. Dev. Proj.” The debit of $18,755.02 on that

same day represents RCBC fees paid from the stolen funds. The next two debits are transfers and

laundering of over $30 million of the stolen funds out of the account, with the final debit of

$10,619.52 being a transfer back to the Bank after this Fictitious Account had essentially been

emptied. This one week laundering of over $30 million was the only activity to happen in an

account that was opened nearly nine months earlier.

                                 The Fictitious Vergara Account

       147.    The story is the same with the Fictitious Vergara Account. It had no activity after

it was opened on May 15, 2015, until almost nine months later. Then, on February 5, 2016, the

following transactions occurred, all involving the stolen funds:
                                                  33
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 34 of 103




       148.    The February 5, 2016 credit of $19,999,990.00 represents funds stolen from the

Bank and laundered through RCBC’s correspondent account at Wells Fargo in Philadelphia. The

fake reason provided for this payment in the fraudulent payment instruction was “Engineering

Consulting Fees, Application No. 16FCE” in connection with the “Bheramara Combined Cycle

Power Plan Development Project.” The $12,504.99 debit on the same day represents fees paid to

RCBC from the stolen funds. The February 9, 2016 debit of almost all of the remainder of the

stolen funds represents further laundering of the stolen funds through accounts held at RCBC, and

the debit of a mere $36,483.25 is the return of stolen funds to the Bank.

                                The Fictitious Vasquez Account

       149.    The Fictitious Vasquez Account had the same type of highly suspicious activity

over the same time period. In particular, it had no activity whatsoever from its opening on May

15, 2015 until February 5, 2016. Then a massive amount totaling over $25 million of stolen funds

was transferred into the account, only to be laundered out of the account in just one week:




       150.    The February 5, 2016 credit of $25,001,573.88 represents stolen funds spirited and

laundered out of the United States through RCBC’s correspondent account at Citibank in New

York City. The fake reason for the payment listed in the fraudulent payment instruction was “The

                                                34
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 35 of 103



Kanchpur, Megna and Gumti 2nd Bridges Const. Project, Govt. of the People’s Republic of

Bangladesh.” The debit of $15,630.98 on the same day represents fees paid to RCBC from the

stolen funds. The two debits on February 9, 2016 of almost $25 million are further laundering of

the stolen funds through accounts held at RCBC. The February 12, 2016 debit of $10,341.86 is

the relatively meager return of stolen funds to the Bank.

       C.      Nervous That a Hold Might Be Placed on the Fictitious Accounts,
               RCBC Personnel Acted Quickly to Begin Laundering the Stolen Funds

       151.    On the afternoon of February 5, 2016, with the stolen funds now held in the

Fictitious Accounts, Michael Bautista of Philrem immediately began to try to launder them and

transfer them to other accounts at RCBC, including through foreign exchange transactions with

RCBC’s Treasury through which RCBC profited handsomely.

       152.    At 2:51 p.m., Michael Bautista asked RCBC’s Treasury Department, in particular

trader Jennifer M. Ona, to purchase Philippine pesos and deposit them in a peso account at RCBC’s

Pasig branch by using $13,500,000 from the Fictitious Lagrosas Account. After learning from

Ona that a peso account in RCBC’s Pasig branch was not yet available, Michael Bautista quickly

changed plans, deciding instead to use Philrem’s peso account at RCBC’s Unimart branch (where

Philrem also had a dollar account) to receive the stolen funds converted to pesos.

       153.    The Bautistas, however, did not want to transfer the stolen funds directly into an

account held by Philrem, their company. They wanted the transfer to be indirect, through a middle-

man account, to add a layer of deniability for Philrem (and RCBC).

       154.    Defendant Deguito quickly sprang into action. Around 3:00 p.m., only nine

minutes after Michael Bautista first started the process of laundering the funds through RCBC’s

Treasury, Deguito rapidly processed the opening of the Go-Centurytex Account. About thirteen

minutes later, at 3:13 p.m., a massive amount of money—$22,735,000 of the $30,000,028.79 of

                                                35
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 36 of 103



the stolen funds, which had just been deposited into the Fictitious Lagrosas Account—was

transferred to Go-Centurytex Account, which had existed for all of 13 minutes.

       155.    Given that Lagrosas was an account holder who never existed in the first place, and

the Go-Centurytex Account was fashioned out of whole cloth in a matter of minutes, there were

no real parties to this laundering transaction. RCBC, however, falsely papered the transaction as

a cash withdrawal rather than a funds transfer ostensibly to prevent anyone from attempting to call

it back not realizing it was only a funds transfer from the fictitious Lagrosas. The withdrawal slip

lists Deguito as approving the transaction, Torres reviewing it, and Lagrosas (who did not exist)

receiving the cash (which makes no sense given that RCBC’s Jupiter branch did not have that

much cash on hand, as was made plain by the branch’s requests for 20 million pesos from a

different branch later in the day, as discussed below). All of their signatures, including the

fictitious Lagrosas signature, appear on the withdrawal slip. The withdrawal slip contained a

written note stating that the funds were to be deposited in the Go-Centurytex Account: “TF to

9016455240.”

       156.    With this go-between transaction accomplished, the thieves started shifting the

stolen funds to Philrem’s peso account at RCBC’s Unimart branch. But, first, to further complicate

the money trail, they transferred the stolen funds to Philrem’s dollar account at the Unimart branch.

Specifically, at 3:27 p.m., that account received a transfer of $14,200,000 of the stolen funds from

the newly minted Go-Centurytex Account. At 4:48 p.m., they transferred an additional $500,000.

Only then did they move these stolen funds to Philrem’s peso account. In particular, at 5:47 p.m.

and 5:49 p.m., respectively, RCBC’s Unimart Branch debited $13,500,000 and $500,000 to

Philrem’s dollar account and credited 644,220,000 and 3,810,000 pesos to Philrem’s peso account.




                                                 36
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 37 of 103



       157.    This multi-step process of the money laundering had now been accomplished. On

information and belief, RCBC received substantial fees for the transfer and foreign exchange of

these stolen funds between these accounts.

       158.    Indeed, the pesos ultimately deposited in Philrem’s peso account at RCBC’s

Unimart branch were the result of Philrem’s trading dollars for pesos with the Treasury

Department:


              Date        Time    USD (in         Rate    Php (in         Trader
                                  Millions)      (Php)    Millions)
            02.05.16 4:18:31 p.m.  13.5          47.72    644.220       J.M. Ona/1
            02.05.16 4:19:59 p.m.   0.5          47.62     23.810       J.M. Ona/2


On information and belief, RCBC earned substantial fees and commissions on these multi-

million dollar trades.

       159.    To even further complicate the money trail, around the same time, between 3:33

p.m. and 5:49 p.m., RCBC personnel and Philrem used certain of the stolen funds that had been

shifted into the newly minted Go-Centurytex Account and then quickly moved through the Philrem

U.S. dollar account (at 3:27 p.m. and 4:58 p.m.) and then into the Philrem peso account (at 5:45

p.m. and 5:49 p.m.) — 655,005,000 pesos or approximately $12.46 million in total — to purchase

five managers checks worth 635,000,000 pesos that listed Philrem as the payee. Those manager’s

checks were then given to Salud Bautista, who deposited them back into Philrem’s other accounts

at other banks Banco de Oro Unibank, Inc. (“BDO”) and Metropolitan Bank and Trust Company

(“Metrobank”).

       160.    These laundering transactions all happened in less than an hour.




                                               37
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 38 of 103



        161.   The conspirators, however, still remained concerned that the suspicious

transactions would be discovered and a hold would be placed on the accounts. So, before that

happened, they decided to take cash from the Go-Centurytex Account and abscond with it.

        162.   They had a problem, though. RCBC’s Jupiter branch did not have enough cash on

hand to pay-out these cash withdrawals.

        163.   The conspirators had a work-around. They requested a delivery of 20 million pesos

in cash (approximately $380,000) from another branch, RCBC’s Makati Cash Center. That

delivery arrived via hand-delivery before 7:00 p.m. that night. As it turns out, this delivery came

just in time, as only minutes later certain RCBC personnel actually did place a hold—even if only

momentarily—on the Fictitious Accounts.

        164.   With 20 million pesos in hand, Deguito and Torres put the money in “a cardboard

box” and held it “while waiting” for the mysterious William So Go to come pick it up. Of course,

keeping this cash in a cardboard box and out of the computer systems of the bank would ensure

that any hold placed on the accounts would not affect RCBC personnel’s ability to launder that

cash.

        165.   Shortly thereafter, Torres claimed that she saw William So Go (pointed out by

Deguito) drive into the parking lot in a dark gray Lexus and roll down his window. She gave him

the cash. Torres had to override the bank’s systems simply to hand over such a large amount of

cash, which exceeded RCBC’s teller limit.         Torres claimed, later, that she reviewed the

identification documents for So Go on file at RCBC and determined that the picture in the file was

a different person from the one to whom she handed the cash. But, in truth, she already knew. A

handwriting expert confirmed that Torres had earlier written the entries on the “Customer Relation

Form (CRF)” of So Go’s account, presumably when he opened it.



                                                38
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 39 of 103



       166.    Setting aside that much of Torres’s story is not believable on its face, security

guards on site at RCBC’s Jupiter branch said that, in fact, a messenger carried the box of cash

outside of the bank, not Torres. They also said that the box of money was not given to So Go. It

was placed in Deguito’s car.

       167.    The RCBC personnel also tried to hide evidence of their illicit activity. The Jupiter

branch’s closed circuit television system (“CCTV”) was conveniently not working from February

4 to February 9, 2016—the very time period during which the stolen funds were laundered. A

subsequent investigation determined that “the timing of the damage to the CCTV [was] suspicious”

and “that it was tampered” with.

       168.    The falsehoods and inconsistencies of the RCBC personnel with regard to this

money laundering is further evidence that senior management at RCBC, including senior officials

in multiple branches, knew about and/or condoned the theft and the effort to distribute and launder

the money.

       D.      A Hold Was Placed on the Fictitious Accounts, but RCBC Management
               Quickly Removed It, Allowing the Stolen Funds to Be Further Laundered

       169.    As it turned out, the efforts of RCBC personnel to quickly launder the funds after

they arrived on Friday, February 5, 2016, were not entirely necessary. While a hold was placed

on the Fictitious Accounts later that day in the early evening, about 45 minutes after the hold was

put in place RCBC senior management removed it. This allowed tens of millions of dollars of the

Bank’s stolen funds remaining in the Fictitious Accounts to be completely looted and laundered

when the bank opened for business on the Tuesday after the holiday weekend.

       170.    With regard to the hold that was momentarily put in place on Friday, February 5,

2016 that process started with an Operations Manager at RCBC’s Settlements Department

Florentino Requinta. She saw the suspicious transfers into the previously inactive Fictitious

                                                39
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 40 of 103



Accounts and escalated her concerns as the start of a process that eventually reached RCBC

District and Regional Levels.

       171.    Specifically, Requinto sent a 5:49 p.m. email notifying Merci Cuaresma and Edgar

Miguel, the Division and Department Heads, respectively, of RCBC’s Cash Management Services

Division. Cuaresma reviewed the transactions, determined that they were suspicious and notified

Sabino Maximiano Eco, the Deputy Head of RCBC’s Operations Group, who then notified his

boss, Dennis Bancod, the Head of RCBC’s Operations Group, and Nancy Quiogue, the Regional

Sales Head of RCBC’s Service Group.

       172.    As a result, RCBC placed a hold (which turned out to be temporary) on the

Fictitious Accounts and the Go-Centurytex Account. Eco asked Richard lnsigne, the Head of

RCBC’s Core Banking System, to put the hold in place, and it was posted sometime between 6:45

p.m. and 7:04 p.m.

       173.    Even before Eco asked that the hold be put in place, RCBC’s process to remove

that hold had begun.

       174.    In particular, Raul Victor B. Tan, who had recently stepped down from his position

as Head of the Retail Banking Group, determined that the propriety of the hold should be discussed.

He contacted senior personnel in RCBC’s Sales Department, in particular Pineda and Capiña, the

District and Regional Sales Directors. They then chose to consult with Deguito, who told them

that the account holders were long-time, wealthy clients from the Solaire Casino whose account

documents were “in order” and that the transfers had been expected.

       175.    Then Raul Tan, despite having learned about the suspicious transactions from Eco,

ordered the hold to be lifted. The hold was then lifted between 7:29 p.m. and 7:30 p.m., only about

45 minutes after it was put in place.



                                                40
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 41 of 103



       176.    Capiña later asked about the hold by text message to Eco at or around 7:59 p.m.

apparently not having heard that Raul Tan ordered it lifted. Eco replied that the decision was “not

to hold acct per Rbts [Raul Tan’s] advice. Maia will just report STR.” In other words, there was

no need to keep a hold in place even though a suspicious transaction report (“STR”) would be

filed. Of course, by the time any STR was finalized, it was three days later and the funds were

long gone.

       177.    These inexplicable actions by senior RCBC personnel indicate that they had

knowledge of the tainted source of the funds.

       178.    In fact, after Raul Tan was informed that the Bank had requested that the funds be

recalled, he stated that it was “Bangladesh’s problem,” not RCBC’s problem.

       179.    Moreover, Raul Tan made this decision as to whether to release the hold even

though he was no longer Head of the Retail Bank Group and had no authority to do so. The

decision should have been made by Ismael Reyes, whom Raul Tan designated the Officer-in-

Charge of Retail Banking after he stepped down. Reyes chose not to make the decision, though.

His inaction was even more suspicious given that RCBC’s own internal documents demonstrate

that RCBC, including Reyes and other senior bank officials, should have foreseen potential issues

and exercised even a modicum of diligence given RCBC’s knowledge that RCBC’s Jupiter branch

had recently been involved in similar suspicious transactions involving a fraudulent $1 billion

HSBC check.

       180.    Instead, Raul Tan made the decision, and Reyes, Capiña, Pineda, and other senior

RCBC officials never questioned it.




                                                41
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 42 of 103



       181.    With this, RCBC allowed the theft and laundering of the stolen funds to continue

and ultimately be completed starting the morning of the next business day, and RCBC continued

to earn substantial fees and commissions on the subsequent trading and transfers.

       182.    This history further evidences senior RCBC management’s involvement in and

knowledge of the theft and money laundering, and/or reckless disregard for the rights of the Bank.

       183.    Indeed, even after it was completely clear to any objective observer that the funds

were stolen, RCBC made no effort to stop the payments or claw them back from other RCBC

accounts into which they were transferred, allowing such transactions to occur – as described

below – on February 10 through 12, even after RCBC admitted to having received the stop

payment requests from the Bank.

       184.    Despite that these individuals were all acting pursuant to powers they had been

granted by RCBC (except Raul Tan who apparently did not have the authority to release the hold

at that time), senior officials at RCBC elected to exercise zero control or authority over any

personnel from Deguito and Torres up to senior personnel at RCBC’s Head Office. This is despite

the fact that the fraudulent nature of the transactions and deposits were entirely apparent, and the

laundering of the funds completely foreseeable — indeed, that is why there is an entire area of

anti-money laundering laws, rules, and policies internationally, in the Philippines, and even at

RCBC (which RCBC personnel completely ignored).

       E.      The Next Business Day, RCBC received the Bank’s Stop Payment
               Notices but Delayed Their Implementation to Allow the Remainder of
               the Stolen Funds in the Fictitious Accounts to Be Looted and Laundered

       185.    On Monday, February 8, 2016, the Bank sent SWIFT messages (between 5:05 p.m.

and 5:12 p.m., Bangladesh time) to RCBC requesting RCBC to (i) stop payment to three of the




                                                42
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 43 of 103



Fictitious Accounts—in particular, the Fictitious Vazquez, Vergara, and Lagrosas Accounts and

(ii) freeze the accounts, if payment had already been made.

       186.    The first stop payment request, with respect to the Fictitious Vazquez Account, sent

Monday, February 8, was sent with the phrase “STOPPAY” in the reference and contained the

following narrative:

       TOP URGENT……..TOP URGENT……..TOP URGENT
       .
       .
       REF TO THE TRANSACTION VALUE DATE 160204, AMOUNT USD
       25,001,583.88, BENEFICIARY: ENRICO T. VAZQUEZ, 70 JUPITER STREET,
       BEL-AIR VILLAGE, MAKATI CITY, A/C NO: []. PLEASE BE INFORMED
       THAT THIS IS A DOUBTFUL TRANSACTION. YOU ARE REQUESTED TO
       STOP THE PAYMENT AND IF YOU HAVE ALREADY MADE THE
       PAYMENT THEN FREEZE THE ACCOUNT OF BENEFICIARY FOR
       PROPER INVESTIGATION.         WE THINK THE TRANSACTION IS
       CONTRADICTORY WITH THE ANTI MONEY LAUNDERING LAW.
       .
       WE ALREADY ASKED [THE INTERMEDIARY BANK] TO CALL BACK
       THE FUND. PLEASE FEEL FREE TO CONTACT US FOR FURTHER
       QUERY.
       .
       YOUR COOPERATION IN THIS REGARD WILL BE HIGHLY
       APPRECIATED.


       187.    The second stop payment request, with respect to the Fictitious Vergara Account,

sent Monday, February 8, was sent with the phrase “STOPPAY” in the reference and contained

the following narrative:

       TOP URGENT……..TOP URGENT……..TOP URGENT
       .
       .
       REF TO THE TRANSACTION VALUE DATE 160204, AMOUNT USD
       20,000,000.00, BENEFICIARY: ALFRED S. VERGARA, 1 HUMABAN
       STREET, G/F VALERO CARPARK 2, VALERO STREET, SALCEDO
       VILLAGE, MAKATI CITY, A/C NO: []. PLEASE BE INFORMED THAT THIS
       IS A DOUBTFUL TRANSACTION. YOU ARE REQUESTED TO STOP THE
       PAYMENT AND IF YOU HAVE ALREADY MADE THE PAYMENT THEN
       FREEZE THE ACCOUNT OF BENEFICIARY FOR PROPER

                                                43
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 44 of 103



       INVESTIGATION. WE THINK THE TRANSACTION IS CONTRADICTORY
       WITH THE ANTI MONEY LAUNDERING LAW.
       .
       WE ALREADY ASKED [THE INTERMEDIARY BANK] TO CALL BACK
       THE FUND. PLEASE FEEL FREE TO CONTACT US FOR FURTHER
       QUERY.
       .
       YOUR COOPERATION IN THIS REGARD WILL BE HIGHLY
       APPRECIATED.


       188.    The third stop payment request, with respect to the Fictitious Lagrosas Account,

sent Monday, February 8, was sent with the phrase “STOPPAY” in the reference and contained

the following narrative:

       TOP URGENT……..TOP URGENT……..TOP URGENT
       .
       .
       REF TO THE TRANSACTION VALUE DATE 160204, AMOUNT USD
       30,000,039.12, BENEFICIARY: JESSIE CHRISTOPHER M. LAGROSAS, 1
       HUMABON STREET, MAGALLANES VILLAGE, MAKATI CITY, A/C NO:
       []. PLEASE BE INFORMED THAT THIS IS A DOUBTFUL TRANSACTION.
       YOU ARE REQUESTED TO STOP THE PAYMENT AND IF YOU HAVE
       ALREADY MADE THE PAYMENT THEN FREEZE THE ACCOUNT OF
       BENEFICIARY FOR PROPER INVESTIGATION.          WE THINK THE
       TRANSACTION IS CONTRADICTORY WITH THE ANTI MONEY
       LAUNDERING LAW.
       .
       WE ALREADY ASKED [THE INTERMEDIARY BANK] TO CALL BACK
       THE FUND. PLEASE FEEL FREE TO CONTACT US FOR FURTHER
       QUERY.
       .
       YOUR COOPERATION IN THIS REGARD WILL BE HIGHLY
       APPRECIATED.


       189.    But when the Bank sent these SWIFT messages, RCBC was not logged onto its

SWIFT server. That was because the day before, Sunday, February 7—a weekend day—someone

logged RCBC off of the SWIFT Server at 6:54 a.m. RCBC personnel only logged back onto the

SWIFT Server at 9:11 a.m. on Tuesday, February 9.



                                              44
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 45 of 103



       190.    On information and belief, Deguito herself would not have had access to such a

system, which is a critical component of a bank’s foreign transactions. Such an important system

would only be accessible to critical staff, likely in RCBC’s Head Office.

       191.    Given this highly suspicious timing and the fact that RCBC personnel were aware

that the payment instructions were delivered through SWIFT and so any stop payment instructions

would likewise be delivered through SWIFT, on information and belief, someone at RCBC, acting

with the authority that their scope of employment provided them with respect to the critical SWIFT

server, logged the system off to prevent the receipt and review of the stop payment instructions.

       192.    Accordingly, RCBC did not review the stop payment and hold messages until

Tuesday, February 9, 2016 at 9:11 a.m. Orlando de la Cruz of RCBC’s Settlement Department

forwarded the SWIFT messages to his supervisor, Jose P. Mesina, Jr. and officers at RCBC’s

Jupiter branch, including Deguito, Torres, and the Head of Customer Service, Romualdo S.

Agarrado.

       193.    The messages were then escalated to many of the same Senior RCBC personal, who

were involved in the process four days earlier that quickly canceled the “hold” on these same

Fictitious Accounts, including Quiogue, Raul Tan, Racela and Reyes. Id. at ¶ 54.

       194.    RCBC’s Settlements Department claimed that they began forwarding the Bank’s

SWIFT messages to RCBC’s Jupiter Branch at 10:59 a.m. on February 9, 2016. These actions,

however, did nothing more than alert the RCBC personnel at that branch to restart their laundering

of the stolen funds out of the Fictitious Accounts. RCBC’s Settlements Department apparently

did nothing themselves to place a hold or freeze on those accounts.




                                                45
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 46 of 103



       195.    RCBC personnel then jumped into action to continue transferring funds out of the

Fictitious Accounts, which, again, could not have been drained by anyone but RCBC given

RCBC’s own admission that the accounts were fictitious.

       196.    In all, they withdrew approximately $58.2 million of the Bank’s stolen funds from

the Fictitious Accounts—essentially draining them completely—and deposited $42.9 million into

the Go-Centurytex Account and $15.2 million into the Philrem account at RCBC’s Unimart

branch. Torres approved these withdrawals and deposits.

       197.    In particular, at 10:24 a.m., $15,215,977.26 was moved from the Fictitious Vasquez

Account to a Philrem account. These funds were later shifted to the Go-Centurytex Account and

then an account held by Defendant Philrem.

       198.    At 11:19 a.m., $19,951,502.13 was moved from the Fictitious Vergara Account to

the Go-Centurytex Account.

       199.    At 11:34 a.m., $9,769,124.15 was moved from the Fictitious Vasquez Account to

the Go-Centurytex Account and Philrem’s account at RCBC’s Unimart branch office. The funds

transferred to the Go-Centurytex Account would also be subsequently transferred to the same

Philrem account.

       200.    At 11:35 a.m., $7,236,154.62 was moved from the Fictitious Lagrosas Account to

the Go-Centurytex Account.

       201.    Finally, at 11:37 a.m., $5,985,883.47 was moved from the Fictitious Cruz Account

to the Go-Centurytex Account.

       202.    Given that the holders of each of these Fictitious Accounts did not exist, there is no

real evidence that an account holder ordered these withdrawals, which leaves only RCBC as the

entity with any authority over these Fictitious Accounts. Deguito and Torres signed the withdrawal



                                                46
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 47 of 103



slips. And, as already alleged, during this time RCBC’s closed circuit television was not operating

and so there is no video of any withdrawals from these Fictitious Accounts.

       203.    By 11:37 a.m., less than an hour after RCBC forwarded the SWIFT messages to

the Jupiter branch but did nothing else, the Fictitious Accounts had been drained to $10,341.86

(Vasquez), $10,891 (Cruz), $10,619.52 (Lagrosas), and $36,483.25 (Vergara).

       204.    If RCBC, including RCBC senior management, had simply chosen to place a hold

or freeze on those Fictitious Accounts upon receiving the SWIFT message, it could have prevented

the transfer of most of the remaining funds out of those accounts. Instead, it in essence alerted

other RCBC personnel that the Bank was seeking the return of its stolen funds.

       205.    Setting aside that RCBC could have put a hold back onto this account—the very

same hold that it had removed after 45 minutes on Friday night—it could have just as easily frozen

the RCBC accounts to which the stolen funds had just moved. And many of those stolen funds sat

in those other accounts for days. Instead, RCBC chose to allow the stolen funds to continue to be

looted and laundered.

       206.    Indeed, to the extent RCBC has claimed, as discussed more fully below, that it was

hamstrung by bank secrecy laws or bank policy, not only had RCBC already shown itself

completely willing to wholly disregard any such policies, but RCBC has admitted that the accounts

were all fictitious. No one but RCBC could have objected to the placement of such a freeze or

return of the stolen funds to those accounts because there was no one else but RCBC and its

personnel who had any ability to take any action with respect to the Fictitious Accounts. Moreover,

the entire purpose of anti-money laundering laws and bank secrecy laws would be thwarted if

fictitious accounts like those at issue here could be used as the instruments of fraud and then bank

secrecy utilized as a shield in defense of that fraud.



                                                  47
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 48 of 103



       207.    Finally, as discussed in more detail below, at around 3:31 p.m. after all the fictitious

accounts had been almost completely drained, RCBC senior management finally placed a hold on

the Fictitious Accounts. RCBC then sent a SWIFT message to the Bank: “WE ACKNOWLEDGE

RECEIPT OF YOUR NOTICE. ACTING ON YOUR INSTRUCTIONS, WE HAVE PLACED

ON HOLD THE REMAINING PROCEEDS FROM THE TRANSACTIONS WHICH IS

WITHOUT PREJUDICE TO ADDITIONAL INFORMATION NOTICES OR INSTRUCTIONS

THAT MAY BE RECEIVED BY THE BANK, AND WHICH MAY BE CONTRARY TO YOUR

INSTRUCTIONS. THANK YOU. RCBC HEAD OFFICE.”

       F.      When Telling the Bank That It Had Finally Placed a Hold on
               the Fictitious Accounts, RCBC Hid from the Bank That Those
               Accounts Had Already Been Looted and Moved to Other RCBC
               Accounts and That the Laundering Was Continuing within RCBC

       208.    RCBC’s response to the Bank’s SWIFT message withheld the fact that the

Fictitious Accounts had been drained almost completely but that the stolen funds still remained at

RCBC in other accounts. If RCBC had informed the Bank of these facts, the Bank could have

taken additional actions, including demanding RCBC to freeze the other accounts. Instead, RCBC

withheld this information from the Bank. Indeed, during this whole time, the thieves continued to

launder the stolen money, including engaging in foreign exchange transactions with RCBC that

netted RCBC yet more substantial fees.

       209.    Michael Bautista—with the assistance of RCBC’s own Forex Brokers Corporation,

a division of RCBC able, along with RCBC’s Treasury, to make foreign exchange transactions—

began converting stolen funds received from the Fictitious Accounts and held in dollars in

Philrem’s RCBC account into Philippine pesos.          On information and belief, RCBC earned

substantial fees and commissions on transactions that were valued in the millions of dollars.




                                                 48
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 49 of 103



       210.    In particular, at 10:25 a.m. on February 9, on behalf of Philrem, Michael Bautista

called RCBC’s Forex Broker and requested the conversion rate to sell $15,000,000. The Trader

at RCBC’s Forex Broker offered a reduced rate of 47.74 Philippine pesos, and Michael Bautista

then sold $15,000,000 from the Philrem account at RCBC’s Unimart branch.

       211.    With essentially all of the stolen funds emptied from the Fictitious Accounts,

Cuaresma checked their balances around 11:00 a.m. and discovered that they had minimal amounts

remaining. Cuaresma called RCBC’s Jupiter Branch to discuss the Fictitious Accounts. She spoke

to Torres, who told her to talk to Deguito, who was allegedly out of the office on a client call.

       212.    Later that morning, Philrem continued to convert the stolen funds to pesos. At

11:40 a.m., Michael Bautista called RCBC’s Forex Broker again requesting the best conversion

rate for the sale of $17,000,000. Of course, by this time, RCBC had full knowledge that the stolen

funds had been transferred into the Go-Centurytex Account and Philrem accounts. The fact that

RCBC continued to do nothing when it could have clawed back these funds is evidence of RCBC’s

culpability in the theft. RCBC’s Forex Broker sold $17,000,000 of the stolen funds still remaining

in the Philrem account.

       213.    As a result of these two conversions executed by RCBC’s own Forex Broker,

Philrem’s dollar account was debited $17,000,000 and $15,000,000 and its peso account RCBC’s

Unimart branch was credited 811,410,000 pesos and 716,100,000 pesos at 12:46 p.m. and 2:47

p.m., respectively. Accordingly, the stolen funds remained in an account at RCBC but now in the

form of Philippine pesos. RCBC was happy to continue acting purely in its own business interest,

earning substantial fees on those accounts and substantially greater fees on the foreign exchange

trades, regardless of the Bank’s rights and the knowledge of the nature of the stolen funds.




                                                 49
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 50 of 103



       214.   Then Deguito and Torres began moving the stolen funds themselves. At 12:40

p.m., they withdrew $13,000,000 from the Go-Centurytex Account and deposited it into an account

for an entity called the Abba Currency Exchange (“Abba Account”) at RCBC. Fifteen minutes

later, they withdrew $20,000,000 from the Go-Centurytex Account and deposited it into Philrem’s

U.S. dollar account at RCBC.

       215.   At 1:00 p.m., after all of this had already happened, RCBC Compliance Officer,

Maria Fe V. Salamatin, and RCBC Anti-Money Laundering (“AML”) Head, Attorney Laurinda

Rogero, received calls from Remedios Maranan, the National Service Head of the Retail Banking

Group, about the SWIFT messages. Two hours later, at 3:00 p.m., the Retail Banking Group and

RCBC’s Legal and Regulatory Affairs Group (“LRAG”) (which includes RCBC’s Compliance

and AML Groups) met to discuss the Bank’s request for the recall of the remittances and to draft

a reply to the SWIFT messages. At this point, the outstanding balances in the Fictitious Accounts

had been drained to a mere $68,335.63.

       216.   The officers present at the meeting (which included Capiña and Raul Tan) agreed—

after the Fictitious Account had essentially been looted—to pointlessly put a hold on those

Fictitious Accounts. RCBC’s Jupiter Branch enforced this hold at around 3:31 p.m., hours after

the funds had been sent to other RCBC accounts held by Go and Philrem and even longer since

RCBC saw the Bank’s stop payment and hold requests.

       217.   More importantly, the same RCBC officials refused to freeze the stolen funds that

were now in the Go-Centurytex Account, the Philrem dollar and peso accounts and the Abba

Account, even though the thieves had already begun laundering the stolen funds to complete the

theft. The RCBC officers had available to them information that showed that these other accounts

held stolen funds transferred from the Fictitious Accounts but chose not to protect those stolen



                                               50
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 51 of 103



funds from continued looting, and instead to pursue their business interests to collect fees on the

accounts, transfers and foreign exchange trades.

        218.   While RCBC’s senior officers were meeting and doing nothing to stop the

laundering, the fraudulent transactions continued. At 3:12 p.m., $3,000,000 was transferred from

the Abba Account to an account for Beacon Currency Exchange (“Beacon Account”) also at

RCBC.

        219.   At around 4:00 p.m., Salamatin and Rogero informed the LRAG Head, Attorney

Celia Fernandez-Estavillo, about the transactions involving the Fictitious Accounts at RCBC’s

Jupiter branch. Estavillo then called RCBC’s Internal Audit Group (“IAG”) and asked them to

investigate and conduct an audit of RCBC’s Jupiter branch.

        220.   Finally, during the evening of February 9, 2016, RCBC sent the reply to the Bank’s

SWIFT messages stating that the accounts had been frozen. As discussed, these messages, sent on

behalf of “RCBC HEAD OFFICE,” failed to disclose that those particular accounts had already

been looted and that much of the stolen funds had been funneled to other accounts held at RCBC.

In other words, RCBC’s Head Office made clear that it had the authority to place a hold on the

Fictitious Accounts, but had not previously done so.

        221.   The next day, February 10, 2016, the Bank sent yet another stop payment request

with respect to the Fictitious Cruz Account, with the phrase “STOPPAY” in the reference and

containing the following narrative:

        TOP URGENT……..TOP URGENT……..TOP URGENT
        .
        .
        REF TO MT103 THE TRANSACTION VALUE DATE: 160204, AMOUNT:
        USD 6,000,039.12, ORIGINATOR IDENTIFIER:  [ACCOUNT NO.],
        BENEFICIARY NAME:       MICHAEL F. CRUZ, A/C NO OF THE
        BENEFICIARY: [].
        .

                                                51
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 52 of 103



       PLEASE BE INFORMED THAT THIS IS A FRAUDULENT TRANSACTION
       AND UNAUTHORIZED ACCESS IN OUR SWIFT SYSTEM. SO YOU ARE
       REQUESTED TO STOP THE PAYMENT AND IF YOU HAVE ALREADY
       MADE THE PAYMENT THEN FREEZE THE ACCOUNT OF BENEFICIARY
       AND PLEASE BACK THE FUNDS TO THE ACCOUNT NO. [] WITH [THE
       INTERMEDIARY BANK].
       .
       [THE INTERMEDIARY BANK] HAS INFORMED US THAT THEY HAVE
       ALREADY SENT A FEDWIRE MESSAGE TO THE RECEIVING BANK TO
       CALL BACK THE FUND.
       .
       PLEASE FEEL FREE TO CONTACT US FOR FURTHER QUERY.
       .
       YOUR COOPERATION IN THIS REGARD WILL BE HIGHLY
       APPRECIATED.


       222.    That afternoon, around 1:30 p.m., Salamatin and Rogero informed Torres that

suspicious transaction reports only then submitted by RCBC’s Jupiter branch on the Fictitious

Accounts were insufficient and that she must provide details in the AML system, demonstrating

that such a system existed and was ignored or purposefully circumvented by senior RCBC

personnel, requesting that she add information that the transactions were not commensurate to the

clients’ sources of funds. Having received no response, Salamatin and Rogero sent Torres another

email at 6:06 p.m. asking for the reports the next day. Despite Torres’ non-responsiveness and

despite her involvement in the suspicious transactions, along with Deguito and Agarrado, the

representatives from the Compliance and AML Departments did nothing—in particular, they did

not go to RCBC’s Jupiter branch themselves.

       223.    Meanwhile, during the same afternoon, RCBC’s Treasury Department, through its

head, Raul Tan, continued to assist Philrem convert the stolen funds from dollars to pesos. At 3:52

p.m., Michael Bautista asked the RCBC Treasury to trade $15,000,000 from the Philrem dollar

account for pesos, and the Treasury executed that trade yet again, earning RCBC significant fees.




                                                52
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 53 of 103



       224.    Raul Tan allowed Philrem’s trades with the Treasury Department to proceed despite

his knowledge of the suspicious nature of the funds and the Bank’s request to recall them. On

February 9, 2016, four days after Raul Tan first became aware of the suspicious activity in the

Fictitious Accounts, he was informed by a Steven Reyes, a member of Treasury Department, about

a trade with Philrem. Raul Tan instructed Reyes to ask his permission before trading with Philrem

again. On February 10, 2016, Reyes advised him that Philrem wanted to trade again and Raul Tan

permitted him to do so.

       225.    On February 10, 2016, Michael Bautista of Philrem sent Defendant Reyes a

message asking about Philrem’s transactions at RCBC’s Unimart branch in connection with

converting funds from dollars to pesos. At 11:38 a.m. that same day, Reyes forwarded a message

to Bautista from RCBS Unimart’s branch manager confirming that the transactions were

successful. This incident occurred five days after Reyes became aware of the suspicious nature of

the funds and one day after he was informed of BB’s recall request.

       226.    At this point, instead of refusing transactions with Philrem, Reyes and Raul Tan, as

they later claimed, decided to quote a very “off-market price” with the thought that “Philrem will

not deal with an off-market price because Philrem was very price-sensitive and the market was

about to close.” Desperate to launder the money, however, Philrem made the transaction (and

RCBC made better than market rates for the foreign exchange, demonstrating that RCBC would

do anything to generate profits for itself at the Bank’s expense). In other words, both Philrem and

RCBC profited off the arrangement — Philrem got funds laundered and RCBC got additional

profits (and plausible deniability based on their attempts to use such facts to demonstrate their

alleged innocence).




                                                53
          Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 54 of 103



          227.   The next day, February 11, despite RCBC’s senior officers’ knowledge of the

suspicious nature of the transactions, they allowed those transactions to continue. At 3:12 p.m.,

$3,000,000 was transferred from the Beacon Account to Philrem’s dollar account. At 3:14 p.m.,

$10,000,000 was transferred from the Abba Account to Philrem’s dollar account. Both the Abba

Account and Beacon Account had received these stolen funds from the Fictitious Accounts through

other internal RCBC Accounts, including the Go-Centurytex Account. On information and belief,

either Philrem or one or more of the other conspirators controlled or otherwise had access to the

Beacon and Abba Accounts (for which details, including their opening dates and alleged

beneficiaries, remain concealed).

          228.   This represented the final deposit of the money from the Fictitious Accounts into

Philrem’s dollar account. Of the total $81,001,617.12 deposited into the Fictitious Accounts,

$80,880,000 eventually made its way to Philrem’s dollar account.

          229.   On information and belief, RCBC made hundreds of thousands to millions of

dollars on the foreign exchange transactions and other banking fees in the furtherance of this

conspiracy and its own interests. RCBC has been notably silent in admitting precisely how much

it profited from these transactions, which amounts will be discovered in this action.

          230.   After all of this was done, at 6:35 p.m., Deguito finally replied to Salamatin and

Rogero’s email with a suspicious transactions report. At 8:34 p.m., despite the suspicious activity

and transfers occurring throughout RCBC’s banking system, the AML Department simply

approved those reports. Of course, by that time, the Fictitious Accounts had been already been

looted.

          231.   Finally, on February 12, 2016, at 9:16 a.m., after all the stolen funds had been

transferred out of the Go-Centurytex Account, RCBC finally filed the suspicious transaction



                                                 54
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 55 of 103



reports regarding the transfers in a variety of accounts including the four Fictitious Accounts, the

Go-Centurytex Account, and Philrem’s accounts, which are summarized as follows:

  Account Holder       Transaction       Date          Amount (USD)            Remarks
  Enrico Teodoro         Inward
     Vasquez           Remittance      2/5/2016    $    25,001,573.88
                                                                        Amount involved not
 Jessie Christopher      Inward
                                                                        commensurate with
  Magno Lagrosas       Remittance      2/5/2016    $    30,000,028.79
                                                                        the business or
 Michael Francisco       Inward                                         financial capacity of
      Cruz             Remittance      2/5/2016    $     6,000,029.12   client
                         Inward
   Alfred Vergara      Remittance      2/5/2016    $    19,999,990.00
   William So Go      Deposit - Cash   2/5/2016    $    22,735,000.00   No underlying legal or
   William So Go      Deposit - Cash   2/9/2016    $    14,323,269.46   trade obligation,
   William So Go      Deposit - Cash   2/9/2016    $    14,298,209.37   purpose, or economic
   William So Go      Deposit - Cash   2/9/2016    $    14,312,185.54   justification
  Philrem Service     Inter-Account
   Corporation           Transfer      2/5/2016    $       500,000.00
  Philrem Service     Inter-Account
                                                                        Deviation from client's
   Corporation           Transfer      2/5/2016    $    14,200,000.00
                                                                        profile/past
  Philrem Service                                                       transactions
   Corporation        Deposit - Cash   2/9/2016    $    15,215,977.26
  Philrem Service
   Corporation        Deposit - Cash   2/9/2016    $    20,000,000.00



VI.    THE CONSPIRATORS TRANSFER THE STOLEN FUNDS OUT OF
       RCBC AND FURTHER LAUNDER THEM THROUGH THE CASINOS

       232.    After the conspirators converted virtually all of the stolen funds ($80,691,772 of

the $81,001,662.12) to Philippine pesos and transferred them to Philrem’s peso account at RCBC’s

Unimart Branch, Philrem turned around and transferred the funds, in pesos, to accounts at other

banks, from which they were then distributed to and laundered through casinos, individuals, and

questionable businesses.




                                                  55
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 56 of 103



       A.      Laundering the Stolen Funds through and to Bloomberry and
               the Solaire Casino and Benefitting Defendants Ding, Xu, and Others

       233.    One of the businesses through which the conspirators laundered the stolen funds,

once converted to pesos, was Bloomberry Resorts and Hotels, Inc. (“Bloomberry”), which owns

the license for and operates the Solaire Casino. Once in the hands of the Solaire Casino, the stolen

funds were then converted to three different types of casino chips and given to Defendants Ding,

a Chinese national, and Xu and their associates, who used the chips at the Solaire Casino for over

a month.

       234.    Specifically, from February 5-11, 2016, Philrem transferred approximately $2.9

billion pesos from its peso account at RCBC’s Unimart branch to Eastern Hawaii Leisure, the Go-

Centurytex Account, and to Philrem accounts at RCBC and three other banks: BDO, Metrobank,

and Security Bank and Trust Company (“Security Bank”).

       235.    Philrem then transferred 1,365,000,000 pesos from its own BDO bank account to

another BDO bank account held for the benefit of Bloomberry. On February 5, 2016, Philrem

made four transfers totaling 565,000,000 pesos (Id.):




On February 10, 2016, Philrem made another five transfers to the Bloomberry account totaling

another 800,000,000 pesos:




                                                56
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 57 of 103




In total, Philrem transferred 1,365,000,000 pesos to Bloomberry’s account.

       236.    Bloomberry, the license holder and operator of the Solaire Casino, then used all

1,365,000,000 pesos, which was approximately $29,000,000 U.S., to buy non-negotiable Solaire

Casino chips for Ding, who is a Chinese national, Gao, and 17 others playing with him.

       237.    Defendant Ding ran casino junkets, including the “Sun City” junket, “Gold Moon”

junket, and “Lau Ka Wai” junket—that is, highly profitable VIP business in casinos such as Solaire

Casino, sometimes with their own dedicated playing rooms at casinos or chips that are unique to

that junket—that the thieves used to launder the stolen funds. Solaire Casino also received

approximately $29 million into accounts at the casino that had been withdrawn from the fictitious

RCBC accounts and could be laundered through the purchase of non-negotiable casino chips.

       238.    As another step in laundering the funds, Ding and his associates exchanged (i)

Solaire Casino chips worth 903,730,000 pesos for an equal amount of non-negotiable Sun City

junket chips; (ii) Solaire Casino chips worth 100,000,000 pesos for an equal amount of non-

negotiable Gold Moon junket chips; and (iii) Solaire Casino chips worth 30,195,000 pesos for an

equal amount of non-negotiable Lau Ka Wai junket chips.

       239.    Ding and his associates played these junket chips and the remaining balance of

Solaire Casino chips in Solaire Casino’s Premium Program over multiple gaming sessions for over

a month, from February 5 to March 10, 2016.



                                               57
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 58 of 103



       240.    Then, on March 10, 2016, Solaire Casino ended all gaming sessions using the

Solaire Casino chips traceable to the original 1,365,000,000 pesos. Solaire Casino confiscated

107,250,602 pesos worth of Solaire Casino chips (including all of the remaining junket chips) from

Ding’s and his associates’ Solaire Casino accounts, along with cash totaling to 1,347,069 pesos.

       241.    It remains unclear, as Solaire has steadfastly refused to assist, precisely how and to

where the money was laundered, as well as the timing of such actions. On information and belief,

both the Solaire Casino and the individual Defendants profited to the tune of millions of dollars in

connection with the laundering scheme. The Solaire Casino then waited until there was barely

anything left before it acted.

       B.      Laundering the Funds through and to
               Eastern Hawaii Leisure and Defendant Wong

       242.    Another business through which the conspirators laundered the stolen funds was

Eastern Hawaii Leisure. Philrem made two large transfers from its peso account at RCBC’s

Unimart branch to Eastern Hawaii Leisure’s account at the Philippine National Bank (“PNB”).

Although Defendant Gao was also a co-investor in Eastern Hawaii Leisure, Defendant Wong was

the sole signatory on Eastern Hawaii Leisure’s PNB account. Defendant Wong also had a personal

account at PNB, which was also used as part of laundering the funds. By the end of February,

through a series of multiple withdrawals approximately 1,000,000,000 pesos (over $20,000,000)

of the stolen funds were laundered through and withdrawn from the Eastern Hawaii Leisure

account.

       243.    Wong was ready for these funds to arrive since February 5, 2016, and likely earlier.

Deguito testified that Wong had called her on February 4, 2016 to ask her to meet him at Solaire

for what was obviously pretextual purposes — to discuss an issue that had arisen at Deguito’s

former bank at which she had not worked for nearly three years — and then, on February 5, 2016,

                                                58
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 59 of 103



Wong called her at RCBC between 11:30 a.m. and 12:00 p.m. asking her to check whether a large

deposit had been made in the fictitious Cruz account. There had, in the amount of approximately

$6 million. Wong also called Deguito several times thereafter to discuss the accounts and the use

of Philrem as a remittance company.

       244.    Five days later, Philrem’s first transfer to Eastern Hawaii Leisure’s bank account

was made on February 10, 2016 in an amount just short of 500 million pesos—499,999,748.50

pesos, to be exact. That same day, Eastern Hawaii Leisure, whose sole signatory was Defendant

Wong, made two withdrawals totaling 500 million pesos—one withdrawal of 400 million and the

other of 100 million.

       245.    Wong then used his personal account to complicate the trail of these stolen funds.

In particular, still on that same day, February 10, 2016, he deposited into his personal account the

400 million pesos that he had just withdrawn from the Eastern Hawaii Leisure account. Wong

kept the 100 million pesos that he had withdrawn. Then, he turned around and withdrew the 400

million pesos right back out of his personal account as cash.

       246.    Then, the next day, February 11, 2016, he re-deposited those 400 million pesos

back into the Eastern Hawaii Leisure account. These transfers were intended to create a confusing

money trail and help launder the money.

       247.    Also on February 11, 2016, Philrem again transferred another approximately 500

million pesos into the Eastern Hawaii Leisure account—precisely, yet again, 499,999,748.50

pesos. With these two transfers of equal amounts on February 10, 2016 and February 11, 2016,

Philrem had transferred from its peso account at RCBC’s Unimart branch approximately

$21,052,631.58 of the stolen funds.




                                                59
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 60 of 103



       248.    From February 11 to 26, 2016, Eastern Hawaii Leisure, through Defendant Wong,

executed seven withdrawals totaling just over 900 million pesos. With those withdrawals, along

with the 100 million pesos withdrawn on February 10, 2016 and never redeposited, Defendant

Wong and the conspirators had taken and laundered at least $21,000,000 of the stolen funds.

       249.    However, as discussed more fully below, Wong and other conspirators, including

Philrem and the Bautistas, have offered inconsistent, misleading, and/or outright false testimony

on where all of the cash and deposits went, and, as such, Wong could have received an additional

approximately $14 million in stolen funds, taking Wong’s total haul to $35 million (of which he

returned only $15 million).

       C.      Laundering the Funds through Cash Deliveries
               by Philrem to Defendants Xu and Wong at the Solaire Casino

       250.    The stolen funds were also distributed and laundered through deliveries of cash on

at least six occasions by Philrem to Defendant Xu, and likely Defendant Wong given the significant

inconsistencies in the testimony of multiple defendants.

       251.    In particular, as shown in the table below, from February 5 to 13, 2016, Defendant

Xu, and likely Defendant Wong, received from Philrem at the Solaire Casino deliveries totaling

600 million pesos and $18 million. Solely in dollars, these cash hand-offs totaled $30,639,141.63.




                                               60
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 61 of 103




       252.    These cash deliveries from Philrem to Xu of $30,639,141.63 came from the

$81,001,662.12 stolen from the Bank’s account at the New York Fed.

VII.   THE DEFENDANTS HAVE REFUSED TO PROVIDE INFORMATION
       OR TELL INCONSISTENT AND FALSE STORIES TO HIDE THEIR
       WRONGDOING AND THE MONEY THAT THEY STOLE FROM THE BANK

       253.    The conspirators know what they did with the Bank’s stolen funds and how they

were transferred through fictitious and illegitimate accounts, turned into cash, laundered through

casinos and questionable businesses, and disbursed to the thieves. Yet they have refused to assist

the Bank, talk to authorities and/or have given false, inconsistent testimony.

       A.      RCBC Is Not Talking

       254.    RCBC officials have claimed that bank secrecy rules prohibit them from answering

questions from government regulators and the Philippines Senate’s Blue Ribbon Committee as to

their procedures and whether they followed them in connection with the theft.




                                                61
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 62 of 103



       255.    RCBC was perfectly willing, however, to disclose the details of the Fictitious

Accounts and the William So Go and Centurytex Trading accounts, and it was willing to describe

how it claims to have cleaned up its act after the theft.

       256.    But when it came to explaining why RCBC allowed the stolen funds in the

Fictitious Accounts to be transferred through many other RCBC accounts after stop payments had

been received or identifying the ultimate recipients of the funds, RCBC would not testify.

       257.    For example, RCBC’s Head of the Legal and Regulatory Affairs Group, Ms.

Fernandez-Estavillo, would not tell the Blue Ribbon Committee whether RCBC knew of the mere

fact that it had received the stolen funds on February 5, 2016:

       SEN. ENRILE. When the money in question arrived in your bank on February 5, did you
       know about it?

       MS. FERNANDEZ-ESTAVILLO. Your Honor, with all due respect, we cannot speak on
       that as we are covered by bank secrecy.


       258.    RCBC’s Head of the Legal and Regulatory Affairs Group also refused to tell the

Blue Ribbon Committee whether RCBC’s Settlement Department followed the required

procedures to review remittances that breached a certain threshold, as the unauthorized transfers

did, and make a follow-up phone call to the branch that received the remittances:

       SEN. AQUINO. To your knowledge, Attorney, since you are speaking for RCBC, was a
       phone call made from the settlements division to Branch Manager Deguito?

       MS. FERNANDEZ-ESTAVILLO. You know, Your Honor, well, I would like to answer,
       but I cannot because we cannot speak of the specific accounts covered by bank secrecy.


       259.    Yet RCBC had already admitted that the “specific accounts” mentioned by RCBC’s

Head of Legal and Regulatory Affairs were fictitious. There can be no reasonable basis not to

answer regarding a phone-call procedure for make-believe accounts. Separately, Defendant




                                                  62
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 63 of 103




Deguito nonetheless provided the answer in her testimony, testifying that no one at RCBC made

the required phone call.

       260.    RCBC’s President, Lorenzo Tan similarly hid behind the bank secrecy when asked

why RCBC did not honor the stop payment and freeze requests sent by RCBC:

       THE CHAIRMAN. … Could you care to explain why the stop payment request, which
       should have been honored at the very start of the banking day, was not honored?

       MR. L. TAN. I am sorry, Your Honor, I cannot confirm or deny this request specific to
       this transaction. But as a general rule, when there is a freeze order on an account, the
       branch manager involved should comply with such order.

       THE CHAIRMAN. Did you send it to your branch manager?

       MR. L. TAN. Again, Your Honor, I am precluded because of bank secrecy.


       261.    RCBC’s Head of the Legal and Regulatory Affairs Group also used the bank

secrecy laws to dodge questions on whether RCBC properly followed its stop payment procedures:

       SEN. RECTO. Okay was [the stop payment] procedure followed?

       MS. ESTAVILLO. Your Honor, we apologize. But because of the numerous secrecy
       laws that are in place, we are unable to answer. . . .

       SEN. RECTO. Okay. And what you say [is] that you cannot inform the Committee if
       the procedure was followed?

       MS. ESTAVILLO. We cannot, Your Honor.


       262.    The recitation of bank secrecy rules in the face of admittedly fictitious accounts

begs the question of whose secrecy RCBC even would be protecting. These were not real people

at all, which RCBC had already admitted, and leads only to the conclusion that RCBC has

purposefully and intentionally attempted to hide its role in the theft and money laundering.

       263.    RCBC has steadfastly attempted to keep the details of its involvement in the

robbery as quiet as possible so that it may avoid liability. But, as the history alleged in this


                                                63
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 64 of 103




Complaint shows, RCBC and its senior officials and branch management were involved months

before the theft actually occurred, all the way through to the distribution of the stolen funds to the

other conspirators to be laundered.

       264.    RCBC’s conduct was so egregious that, in 2016, the Monetary Board of the Central

Bank of the Philippines—Bangko Sentral ng Pilipinas—approved a 1 billion peso fine

(approximately $20 million) against RCBC, the largest fine ever approved by the Central Bank of

the Philippines. Although, RCBC paid that fine in two installments in late 2016 and 2017, the

Bank has never seen a cent of that money.

       B.      Philrem, the Bautistas and Wong Gave Inconsistent Testimony on
               Deliveries of over $30 Million in Cash to Xu, Wong, and Others

       265.    Philrem and its principals, Michael and Salud Bautista, delivered 600,000,000

pesos and $18,000,000 to defendants Xu, Wong, and/or others at the Solaire Casino. Yet, before

the Senate’s Blue Ribbon Committee, the Bautistas and other conspirators could not get their

stories straight on the foreign exchanges, cash withdrawals and handmade cash deliveries in which

Philrem, Xu, Wong, and/or other conspirators participated. This testimony was a mixture of cover-

up and finger-pointing that made clear that everyone was involved and must be held liable and that

none of them are telling the whole truth.

       266.    Philrem’s involvement, from the start, was intended, among other things, to create

a confusing money trail. According to the Philippine Department of Justice, Philrem “was to make

it extremely difficult to trace the source and flow of the funds.” Philrem “commingled the funds

and acted as a ‘clearing house.’”

       267.    Along those lines, the Bautistas made six cash deliveries of funds from the Philrem

peso account to Defendant Xu and Wong. The Blue Ribbon Committee Report identified

numerous discrepancies in Defendants’ testimony about these handoffs.


                                                 64
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 65 of 103



       268.      The first cash delivery, on February 5, 2016, was of 90 million pesos and $500,000.

Salud Bautista testified to the Blue Ribbon Committee that she supposedly made this first delivery

to Xu at the Solaire Casino. Purported receipts for that delivery, however, indicate that Mark

Palmares, a Philrem messenger, delivered the funds directly to Xu. Yet that is contradicted by Mr.

Palmares’ testimony that he only delivered the funds to Salud Bautista, who supposedly delivered

them to Xu (although Mr. Palmares did not see Xu). Defendant Kim Wong had yet a different

story. He testified that he received the delivery, not Xu, that it was only 100 million pesos, and

that Michael Bautista and Deguito made the delivery.

       269.      The second cash delivery, on February 9, 2016, was of 110 million pesos and $3

million. Michael Bautista testified that he made this delivery at his own home to both Xu and

Wong. Mark Palmares testified that he delivered the funds to Michael Bautista but never saw Xu.

Wong testified that he arrived at the Bautistas home alone, without Xu, and picked up the cash.

       270.      The third cash delivery, on February 10, 2016, was of 100 million pesos and $3

million. Michael Bautista testified that he made this delivery to Xu at Bautista’s home. Philrem’s

receipts, however indicate that Mark Palmares delivered the cash to Xu. Palmares disputes this,

claiming that he gave the cash to Michael Bautista. Kim Wong, on the other hand, testified that

he received the delivery and that he received only $2 million (not $3 million) along with the 100

million pesos.

       271.      The fourth cash delivery, on February 11, 2016, was of 100 million pesos and $2

million. Michael Bautista testified that he delivered this cash to Wong and Xu. Philrem’s receipts,

however, show that Palmares delivered it to only Xu. And Palmares testified that he delivered the

cash only to Michael Bautista and never even saw Xu. Kim Wong denied ever being there on

February 11.



                                                 65
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 66 of 103



       272.      The fifth and sixth cash deliveries, on February 12 and 13, were, respectively, of

100 million pesos and $3.5 million, and 100 million pesos and $6 million. Michael Bautista

testified that Xu picked up the cash and that Wong was not there. The Philrem receipts, however,

show that Palmares delivered the cash to Xu. But Palmares testified that he left the cash with

Michael Bautista and never saw Xu. Kim Wong at that point claimed that Xu never went to the

Bautista’s home to pick up cash.

       273.      Salud Bautista has a different story from everyone else. In her March 15, 2016

testimony, she said that all $18 million were delivered to Xu at the Solaire Casino. She also

testified that she met Wong only once or twice and that it was years earlier. Despite that, she also

testified that Wong was present at all cash deliveries with Xu. Two weeks later, on March 29,

2016, she testified that at least one of the deliveries occurred at the Bautistas home and that only

Wong was there.

       274.      The Bautistas also gave false testimony on the huge amount of fees that they made

on these transactions/deliveries. At first, Salud Bautista testified that Philrem only made 500 pesos

in fees (approximately $9.48). Later, under further questioning, she admitted that Philrem earned

more than 10,450,000 million pesos (approximately $200,000).

       275.      This finger-pointing and false testimony among thieves resulted in wildly different

stories on the amounts of the stolen funds laundered in this way. The Bautistas claimed that they

delivered 600 million pesos and $18 million in cash. Wong testified that Philrem delivered only

400 million pesos and $5 million. Converted to dollars, this is a discrepancy of approximately

$17.2 million.

       276.      Moreover, none of this appeared in the suspicious transaction report filed by

Philrem on February 17, 2016, on information and belief, to provide them plausible deniability



                                                 66
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 67 of 103



after the fact and hide their culpability. The STR glaringly omitted that Wong directly received

any funds.

       277.    What is clear, though, is that the Bautistas, Wong, Xu, Philrem, and the others were

involved, are culpable, and should be held liable for stealing from the Bank.

       C.      Eastern Hawaii Leisure, Wong, Gao, and Ding Were Involved in the Theft but
               Their Laundering and Storytelling Make the Money Trail Hard to Follow

       278.    In addition to his involvement with Philrem and Xu, Wong has refused to explain

discrepancies and highly suspicious transfers related to Eastern Hawaii Leisure and Wong.

       279.    For example, as alleged earlier, Philrem transferred one billion pesos to Eastern

Hawaii Leisure and Wong. From that, 550 million pesos were transferred to a junket in Midas

Casino run by Wong, and those chips were played at that junket in the Midas Casino. Eastern

Hawaii Leisure and Wong — by and through the participants in his junket — played those chips

until March 2, 2016. By then, only 40 million pesos worth of chips remained. The remainder of

the chips were gone, cashed in for untraceable cash after being played by the participants in

Wong’s junket. It is unclear who has this money and precisely how much remained after they

were laundered through this gambling process.

       280.    Additionally, of the at least 400 million pesos and $5 million in cash supposedly

provided to Wong (by his claim) by Philrem, he brought 100 million pesos to a junket at the Solaire

Casino on February 5, 2016. He deposited the remaining 300 million pesos in another casino

junket, on information and belief the junket he was running at the Midas Casino, but it is unclear

whether these funds were ever converted into chips and played. Wong deposited the $5 million

U.S. at the Solaire Casino for one of the junkets. Gao and Ding then took $370,000 of these funds

in cash, but it is unclear if they ever converted those funds to chips and then played them.




                                                67
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 68 of 103



       281.    Wong and Eastern Hawaii Leisure did not stop the play at Midas Casino until

March 2, 2016, after an unknown amount of the funds had been played and laundered.

       282.    Finally, Defendants Ding and Gao, are well known as individuals who have run

(and, in Gao’s case, been convicted of running) illegal gambling operations and foreign gaming

junkets for years. Notably, they were familiar with Macau, a location in which North Korean

persons, such as hackers, are reported to maintain covert bank accounts. See Baccarat Binge.

       D.      There Is No Real Dispute That These Stolen Funds Were
               Laundered by Wong, Eastern Hawaii Leisure, and the Other Defendants

       283.    There can be no serious claim that the funds were not being laundered through

RCBC and the casinos. Indeed, court filings in the Philippines in connection with the surrender

by Defendants Wong and Eastern Hawaii Leisure have laid bare the scheme even if its details may

remain hidden by the trail of lies and misrepresentations offered by Defendants.

       284.    Despite that they accepted at least $21 million, Defendants Eastern Hawaii Leisure

and Kim Wong returned only $15 million of those funds, calling into question where the remaining

at least $6 million or more is located.

       285.    The return also calls into question where the money went after Wong and Eastern

Hawaii Leisure received it, regarding which Wong has been tight-lipped. Instead, Wong, on behalf

of himself and Eastern Hawaii Leisure, sent his lawyers to the AMLC with bags of Pesos and U.S.

dollars, together worth the $15 million he was returning, with no explanation for where it had been

before being dropped off at AMLC.

       286.    In connection with forfeiture proceedings in connection with those funds, during

which the Makati Regional Trial Court of the Philippines was to determine whether to return the

funds to the Bank, the Philippines government itself admitted that the funds “are part of the foreign

reserve money of the Bangladesh Bank (BB), stolen by cyber thieves or hackers from its account

                                                 68
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 69 of 103



maintained with the Federal Reserve Bank of New York.” As such, the court granted the return

of the funds, stating that it had “been established” that the account of the Bank had been hacked

and the money routed through RCBC accounts.

       287.    Indeed, the only thing Wong has admitted — to the Blue Ribbon Committee — is

that he took 450 million pesos from the funds as payment for an antecedent debt that Defendant

Gao allegedly owed him. In other words, Wong himself, despite admitting that the funds were

stolen from the Bank and that he was aware of that fact, still took some of those funds for his own

personal use and business dealings with another one of the co-conspirators that was involved in

the laundering of the theft of the funds.

       E.      Solaire Casino Has Never Come Clean
               on Its Central Role in Laundering the Funds

       288.    Solaire Casino was no better and has consistently refused to explain where the

money went and why it took them so long to halt play with chips purchased with the stolen funds.

       289.    As a general matter, money laundering through a casino involves the deposit of

cash into accounts at the casino, like Solaire, which players can convert to chips, including

specialty chips unique to a junket. Then, the money launderers play those chips, typically betting

on both the house’s hand and the players’ hands to strike a balance between gains and losses. The

point is not necessarily to win more than one started with but to hide the fact that the intention is

purely to turn in the chips at the end of the night for clean, untraceable cash.

       290.    For example, Philrem transferred 1,365,000,000 pesos to Bloomberry, who holds

the license for and operates the Solaire Casino. The Solaire Casino then allowed Ding, Gao and

eighteen other players to withdraw these stolen funds as chips to be played on their tables.

       291.    Solaire Casino allowed that active play with these chips until March 10, 2016, over

a month after the theft from the Bank and despite no doubt knowing that the chips were purchased

                                                 69
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 70 of 103



with the funds stolen from the Bank. By that time, approximately $2 million remained of what

had been approximately $29 million of the stolen funds. The rest was gone.

        292.    Then, despite the Solaire Casino’s corporate secretary having identified Xu as

having played at the casino at that time, Solaire Casino later wrote a March 29, 2016 letter stating

that the corporate secretary was mistaken, now claiming that it was Ding and that Solaire Casino

“does not know and had no dealings with Weikang Xu.”

        293.    Given the many inconsistencies and falsehoods in the stories of the Defendants, it

remains unclear whether Xu delivered these funds to Defendant Ding or another co-conspirator or

both, as Solaire Casino has changed its story and now claims that its dealings were with Defendant

Ding, not Xu.

        294.    The testimony, stories, finger-pointing and inconsistencies make one thing clear:

each of these Defendants were involved in the conspiracy to steal and launder funds held in the

Bank’s account at the New York Fed, and each of these Defendants should be held liable.

                        AS AND FOR A FIRST CAUSE OF ACTION
                  (Conversion / Theft / Misappropriation Against All Defendants)

        295.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 294

as if fully set forth below.

        296.    The Bank held a particular and definite sum of money, $81,001,662.12, in a bank

account identified by its distinct account number at the New York Fed.

        297.    These funds were at all times the property of the Bank, and the Bank had the legal

right to possess them.

        298.    Defendants individually and collectively interfered with, and exercised unlawful

dominion and control over, the stolen funds in derogation to the Bank’s exclusive rights to possess

them.

                                                 70
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 71 of 103



       299.    No one at the Bank ever provided the hackers or any of the conspirators with

authority to access or possess any of the Bank’s funds or other property.

       300.    Indeed, Defendants engaged in the conspiracy alleged in this action with the

specific intent and goal of stealing the $81,001,662.12.

       301.    Each of the Defendants played an integral part in the theft and laundering of this

money. Multiple millions of dollars in cash were either secreted or used by the Defendants in

contravention of the Bank’s rights to those funds.

       302.    Each of the Defendants received and laundered funds at one point during the

conspiracy and, on information and belief, converted, stole, and misappropriated certain of those

funds, in amounts to be proved at trial, before assisting the other Defendants in laundering and

converting the remaining proceeds.

       303.    RCBC, through its branch level personnel and senior officials acting within their

scope of employment and to advance the business interests of RCBC, opened the Fictitious

Accounts and the Go-Centurytex Account and allowed the stolen funds to be transferred through

those and other accounts at RCBC for the purpose of laundering funds that they knew had been

stolen. They allowed the removal of and affirmatively did remove the account holds that had been

administratively put in place on the Fictitious Accounts for a short-period of approximately 45

minutes. Through these actions, RCBC and the other RCBC Defendants, exercised dominion and

control over the stolen funds rightfully possessed by the Bank, did so knowing that the stolen funds

had been unlawfully converted, and did so in derogation of the Bank’s rights to possess them. As

a result of these acts, RCBC earned substantial fees on the accounts through which these converted

funds had been laundered and earned substantially greater fees on the foreign exchange trades that

RCBC executed with these stolen funds.



                                                71
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 72 of 103



         304.   RCBC, through its branch level managers and senior officials acting in the scope

of their employment and to advance the business interests of RCBC, delayed implementing the

stop payment and hold requests sent by the Bank on February 8, 2016, so as to allow nearly $60

million of the approximately $81 million in stolen funds to be routed out of the Fictitious Accounts

to other RCBC accounts—after the stop payment and hold requests were received. Given that the

Fictitious Accounts had no actual beneficiaries, RCBC was the only entity empowered to make

those improper transfers. Through these actions, RCBC and the other RCBC Defendants, once

again, exercised dominion and control over the stolen funds rightfully possessed by the Bank, did

so knowing that the stolen funds had been unlawfully converted, and did so in derogation of the

Bank’s rights to possess them. As a result, RCBC earned substantial fees on the accounts and

earned even more substantial fees on the foreign exchange trades that it executed with these stolen

funds.

         305.   Each of the RCBC Defendants had a role, acting within the scope of their

employment and empowered to take the actions that they did, from opening the accounts, to

transferring the funds, to executing the foreign exchange transactions, to cash withdrawals, to the

decision to release the hold, and ultimately to the abject failures to implement and enforce the stop

payments sent by the Bank.

         306.   Defendants Raul Tan, Reyes, Capiña, and Pineda were instrumental in the decision

to lift the initial hold and it was within their scope of employment to make such decisions.

Defendants Deguito, Torres, and Agarrado were employees located at the Jupiter branch and were

acting within their scope of employment and in the business interests of RCBC when they opened

the accounts, transferred the funds, withdrew cash, and facilitated everyday banking activities that

were part and parcel to the money laundering and theft scheme. Defendant Lorenzo Tan, who had



                                                 72
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 73 of 103



recruited Deguito to join the bank, was the nexus to Defendant Wong, who had a role in soliciting

the opening of the Fictitious Accounts with RCBC personnel. Mr. Tan propped Defendant Wong

up as an important person that should be “taken care of” by RCBC bank personnel as part of their

scope of employment and to further the business interests of RCBC.

       307.    Philrem and the Bautistas converted the Bank’s stolen funds into the five managers

checks worth 635,000,000 pesos that listed Philrem as the payee and were deposited into Philrem’s

accounts at BDO and Metrobank. Philrem also received virtually the entirety of the stolen cash,

after laundering and converting it through multiple unnecessary foreign exchange transactions that

generated profits for Philrem, the Bautistas, RCBC. Through these actions, Philrem and the

Bautistas exercised dominion and control over the stolen funds rightfully possessed by the Bank,

did so knowing that the stolen funds had been unlawfully converted, and did so in derogation of

the Bank’s rights to possess them.

       308.    Defendants Centurytex and William So Go also opened and funneled funds through

various accounts at RCBC in furtherance of the theft and money laundering scheme. Indeed,

Centurytex and William So Go may also have received a large cash payment through the window

of a Lexus parked outside the RCBC Jupiter Branch. Through these actions, Centurytex and

William So Go exercised dominion and control over the stolen funds rightfully possessed by the

Bank, did so knowing that the stolen funds had been unlawfully converted, and did so in derogation

of the Bank’s rights to possess them. Defendants Centurytex and William So Go converted and

retained the stolen funds in an amount to be fully established at trial.

       309.    Solaire Casino received millions in cash deliveries on the grounds of its casino and

placed millions more into the betting accounts at its casino, issuing special junket chips meant to

enable the laundering of the funds. On information and belief, Solaire Casino retained millions of



                                                 73
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 74 of 103



the stolen funds and converted millions into gambling winnings for the house. Through these

actions, Solaire Casino exercised dominion and control over the stolen funds rightfully possessed

by the Bank, did so knowing that the stolen funds had been unlawfully converted, and did so in

derogation of the Bank’s rights to possess them.

       310.    Eastern Hawaii Leisure and Wong did the same. Defendant Wong was involved in

setting up the Fictitious Accounts from the beginning of the conspiracy and received, as did his

company Eastern Hawaii Leisure, millions of dollars in deliveries of the stolen cash. Eastern

Hawaii Leisure and Wong accepted at least approximately $21 million (and potentially as much

as $35 million). Mr. Wong returned $15 million of those stolen funds, which is an admission that

he converted the Bank’s stolen funds, but he has not returned the remainder of the stolen funds

that he converted. Moreover, Defendant Wong testified that he accepted at least 450 million pesos

of the stolen funds for the repayment of a debt to Gao, another one of the money launderers,

admitting further to his conversion of the Bank’s property. Through these actions, Defendants

Eastern Hawaii Leisure and Wong exercised dominion and control over the stolen funds rightfully

possessed by the Bank, did so knowing that the stolen funds had been unlawfully converted, and

did so in derogation of the Bank’s rights to possess them.

       311.    Finally, Defendants Xu, Ding, and Gao were all recipients of cash from the funds

stolen from the Bank and/or casino chips purchased by those funds. On information and belief,

these individuals, who all disappeared out of the Philippines back to China and Macau, or some

other locale, shortly after they completed laundering the funds and before they could be caught,

have converted and kept substantial amounts of the Bank’s funds. Through these actions,

Defendants Xu, Ding, and Gao exercised dominion and control over the stolen funds rightfully




                                                74
          Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 75 of 103



possessed by the Bank, did so knowing that the stolen funds had been unlawfully converted, and

did so in derogation of the Bank’s rights to possess them.

          312.   As a result, the Bank has suffered damages in the full amount of the stolen funds,

plus other damages, including interest, attorneys’ fees, and other damages, that may be proved at

trial.

                        AS AND FOR A SECOND CAUSE OF ACTION
         (Aiding and Abetting Conversion / Theft / Misappropriation Against All Defendants)

          313.   Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 312

as if fully set forth below.

          314.   As set forth above, the various Defendants individually and collectively converted,

stole, and misappropriated funds belonging to the Bank, without authority to access or possess any

of the Bank’s funds, and in doing so exercised unlawful dominion and control over, the stolen

funds in derogation to the Bank’s exclusive rights to possess them.

          315.   Each of the Defendants had actual knowledge that each of the other Defendants

with whom they interacted in the course of laundering and converting the funds did not own the

funds or have any authority to access or possess them.

          316.   Yet, each of the Defendants nonetheless aided and abetted each of the other

Defendants in continuing to launder and convert those funds, and accepted the benefits of the

conversion, theft, and misappropriation.

          317.   For example, the RCBC Defendants stayed just ahead of efforts to halt the money

laundering, in some cases by mere minutes. This confirms that each RCBC Defendant, acting

within the scope of their employment and to further RCBS’s business interests, had a role in the

conversion, including the following: opening the accounts; transferring the funds; cash

withdrawals; releasing the hold; failing to implement and enforce the stop payments sent by the

                                                  75
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 76 of 103



Bank; issuing false and misleading responses to the Bank’s stop payments; and allowing

laundering of the funds through accounts at RCBC, and through the RCBC Treasury, for days after

the Fictitious Accounts had been frozen.

         318.   Likewise, Philrem and the Bautistas started making calls and setting up foreign

exchanges before funds even hit the Fictitious Accounts, causing Deguito and Torres to scramble

to find other outlets for the laundered funds. Philrem and the Bautistas also consistently lied and

misled about the amount and destination of the funds, designed to throw the Bank and anyone

hoping to stop the theft off the trail. That was the purpose of their unnecessary foreign exchange

transfers and convoluted path of multi-account transfers, despite that those transfers and a money

remitter like Philrem was not even necessary to the transfers if they had been legitimate and

Philrem was not even licensed as a foreign exchange trader. These were all acts designed to

launder the funds and aid and abet the conversion of these funds.

         319.   Centurytex and Go also opened accounts in July 2014 and February 2016, either

alone or by and through RCBC personnel acting within their authority and scope of employment,

then have given conflicting statements about those accounts, most recently claiming that the

accounts were never Centurytex’s or Go’s despite activity in the peso account between 2014 and

2015. Defendant Go also may have received cash payments from Deguito and/or Torres, although

even the testimony between the numerous parties on that is inconsistent at best. Centurytex and

Go are just another part of the web of lies intended to aid and abet a successful theft of the Bank’s

funds.

         320.   Likewise Eastern Hawaii Leisure and Wong have acted as a bridge between the

bank accounts and the casinos, ferrying money back and forth and were even involved in the

opening of the accounts. Wong, in particular, has admitted to converting some of the funds for his



                                                 76
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 77 of 103



own benefit, to repay an antecedent debt to another one of the conspirators. Moreover, Wong’s

attempt to return certain of the funds on his own and Eastern Hawaii Leisure’s behalf, but his

abject failure to explain where the remaining $6 million to $20 million or more went, demonstrates

their culpability. Plainly, Wong and Eastern Hawaii Leisure are another necessary part of the web

of conspirators assisting and intending to assist the theft of the Bank’s funds.

         321.   Solaire also received millions in cash to convert into chips and launder through the

casino. Then, despite knowing by well before that the funds were stolen, Solaire waited until

March 10, 2016 to stop the play – essentially waiting until most of the funds and chips were long

gone (and despite that the other casino in this case, Midas, stopped play over a week earlier on

March 2, 2016, further demonstrating Solaire’s culpability).           Then, after the heist, the

inconsistencies continued in an effort to continue protecting the conversion of the Bank’s funds.

Solaire explained that in fact it had no idea who Xu was, despite that it averred previously that he

had received huge amounts of money, and it only knew Defendant Ding.

         322.   Finally, Defendants Xu, Ding, and Gao received millions in cash and chips and

laundered it through the casinos as quickly as possible before skipping town back to China and

Macau, or some other locale, shortly thereafter. No other explanation follows but that these three

individuals helped each of the others fulfill their part before Xu, Ding, and Gao disappeared out of

the country with the Bank’s funds, now fully clean and untraceable.

         323.   As a result, the Bank has suffered damages in the full amount of the stolen funds,

plus other damages, including interest, attorneys’ fees, and other damages, that may be proved at

trial.




                                                 77
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 78 of 103



                         AS AND FOR A THIRD CAUSE OF ACTION
                                  (Fraud Against RCBC)

        324.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 323

as if fully set forth below.

        325.    As set forth above, the conspirators used fraudulent payment orders to cause the

New York Fed to transfer $81,001,662.12 of the Bank’s property to accounts at RCBC via

intermediary banks in the United States. RCBC knowingly and intentionally facilitated the

creation and use of the fictitious bank accounts at RCBC, in violation of, among other things, anti-

money laundering laws, that would be used to accept and launder the funds received from the

Bank’s account at the New York Fed. Numerous RCBC personnel, including senior RCBC

officials, knew or recklessly disregarded the fictitious nature of the accounts, including the five

Fictitious Accounts and the Go-Centurytex Account, and allowed funds to be deposited therein on

February 5, 2016 nonetheless.

        326.    On February 8, 2016, the Bank attempted to recover its funds by issuing stop

payment and hold requests. Notwithstanding that RCBC delayed acting upon those requests on

the next business day, February 9, 2016, when the Fictitious Accounts had been almost completely

emptied looted before placing a hold on them, RCBC sent messages that RCBC had placed a hold

on the Fictitious Accounts.

        327.    However, these statements were false and misleading, and intentionally omitting

material information, including that the Fictitious Accounts were in fact fictitious and that, before

RCBC put the hold in place (but after the Bank sent its stop payment and hold requests), the RCBC

Defendants and the Banking-Related Defendants had almost completely emptied the Fictitious

Accounts and shifted the Bank’s stolen funds to other accounts still within RCBC.




                                                 78
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 79 of 103



         328.   The Bank reasonably relied on the completeness and accuracy of each of these

statements and responses to the stop payment requests — in particular, the Bank relied on RCBC

and that it would not omit material and important information. Had RCBC not omitted material

facts that made these statements materially misleading, the Bank could and would have taken other

actions to recover its funds, including requesting a hold on those other accounts to which the stolen

funds had been shifted and preventing the Banking-Related Defendants from withdrawing the

stolen funds from RCBC and further laundering them.

         329.   The RCBC Defendants did not disclose this material information that they omitted

from their response to the Bank, cure their misleading statements, until well after the funds had

left RCBC.

         330.   Consistent with all of these individuals acting within the scope of their employment

and authority to provide these materially misleading statements, RCBC profited from this fraud,

as it continued to reap substantial fees by holding the stolen funds in the other RCBC accounts,

executed transfers of those funds between accounts, and executed highly profitable foreign

exchange trades converting dollars to pesos to further facilitate the laundering of the accounts.

         331.   These intentional and material omissions prevented the Bank from recovering the

stolen funds that remained in RCBC accounts at that time that RCBC issued the misleading

response to the Bank’s stop payment and hold request, and thereby damaged the Bank in an amount

equal to tens of millions of dollars that the Bank could have recovered before the stolen funds had

been completely withdrawn from the RCBC accounts several days later.

         332.   As a result, the Bank has suffered damages in the full amount of the stolen funds,

plus other damages, including interest, attorneys’ fees, and other damages that may be proved at

trial.



                                                 79
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 80 of 103



                        AS AND FOR A FOURTH CAUSE OF ACTION
                        (Aiding and Abetting Fraud Against All Defendants)

        333.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 332

as if fully set forth below.

        334.    As stated more fully above, the North Korean hackers—on behalf of and in

furtherance of the conspiracy—used malicious computer malware to attack and infiltrate the Bank,

duping the Bank’s systems with its spear-phishing campaign and installing the malware that would

fraudulently represent itself as authorized Bank personnel. In doing so, the hackers were able to

create and send 70 fraudulent payment orders to the New York Fed on February 4, 2016, essentially

70 false statements that the Bank wished the New York Fed to transfer its funds to the beneficiaries

selected by the North Korean hackers.

        335.    In fact, the Bank had no intention of allowing the North Korean hackers or any of

the conspirators to access or possess any of the Bank’s funds or other property, or send these false

statements of its intent with respect to the funds.

        336.    The North Korean hackers, on the other hand, intended to deceive and hide their

true activities from both the Bank and the New York Fed, which is precisely why they waited to

spring into action after the close of business on a holiday weekend, after surveilling the Bank’s

networks for over a year and setting up the mechanisms for laundering the money through the

other conspirators.

        337.    The Bank’s systems and its agent as a repository of the Bank’s funds, the New York

Fed, relied upon and accepted the North Korean hackers’ wrongful access to the Bank’s systems

and the fraudulent payment orders sent therefrom.

        338.    As a result of such reliance on the fraudulent payment orders, the New York Fed

transferred, and the conspirators spirited away, approximately $81 million of the Bank’s property.

                                                  80
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 81 of 103



       339.    The other Defendants each had their role to play in removing the funds from the

United States, funneling it through accounts in the Philippines, laundering the funds out of the

Philippines banking system, and to its ultimate destination, which has yet to be uncovered.

       340.    For example, as discussed more fully in this complaint, each of the Banking-

Related Defendants, among other things, knowingly and intentionally facilitated the transfer of

funds through the accounts at RCBC, conducted foreign exchange transactions, received

transaction fees for their efforts, failed to make necessary reports or call into question these highly

suspicious transactions, and even made cash deliveries (and potentially retained cash for

themselves) in furtherance of the laundering and theft of the funds.

       341.    Indeed, as discussed more fully in this complaint, the RCBC Defendants, including

Deguito and Torres, with the knowledge and support, or at least reckless disregard for the truth,

knowingly and intentionally facilitated the creation and use of the accounts at RCBC that would

be used to accept and launder the funds received from the Bank’s account at the New York Fed,

via intermediary banks in the United States (including in New York). Indeed, the funds were

routed through numerous accounts at RCBC over a multiple day period (including when stop

payment orders had been sent), generating hundreds of thousands if not millions in bank fees and

foreign exchange transactions fees for transactions with the RCBC Treasury, from which RCBC

profited handsomely, and employees and agents even at the highest levels of RCBC did nothing

to stop the transactions or prevent the funneling of the funds through multiple accounts at RCBC

and the subsequent highly suspicious cash withdrawals. Instead, RCBC’s Head Office sent a

misleading and materially false response to the stop payment request that would prevent the Bank

from realizing that the vast majority of the funds had since moved to other accounts within RCBC.

Moreover, Deguito and Torres were involved in several cash transactions that required the delivery



                                                  81
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 82 of 103



of cash and approval from other departments of RCBC (and were themselves involved in

fraudulently papering certain transactions as cash transactions when they were in fact funds

transfers), including, on information and belief, providing Deguito and/or Torres with a cardboard

box with at least 20 million pesos in cash. In doing so, RCBC Defendants provided substantial

assistance to advance the commission of the fraud, ensure its success, and prevent the Bank from

recovering the funds.

       342.    As discussed more fully in this complaint, Defendants Philrem and the Bautistas

knowingly and intentionally facilitated the transfer of funds through the accounts at RCBC,

conducted foreign exchange transactions, received transaction fees for their efforts, failed to make

necessary reports or call into question these highly suspicious transactions, stole cash out of the

Go-Centurytex Account to convert into manager’s (cashier’s) checks which they delivered into a

Philrem account at another bank, and even made cash deliveries (and potentially retained cash for

themselves) in furtherance of the laundering and theft of the funds. Likewise, as discussed more

fully above, these defendants also had plenty of opportunities to speak and to give accurate

statements but refused. For example, despite that Philrem and the Bautistas filed a suspicious

transaction report on February 17, 2016, that report was filled with errors and falsities. Through

this extensive misconduct, Philrem and the Bautistas provided substantial assistance to advance

the commission of the fraud, ensure its success, and prevent the Bank from recovering the funds.

       343.    As discussed more fully in this complaint, Defendants Centurytex and William So

Go knowingly and intentionally facilitated the creation and use of the accounts at RCBC that would

be used to accept and launder the funds, conduct foreign exchange transactions, and allow the other

Defendants and conspirators to launder and steal the funds. The creation of the earlier peso account

in the name of Go and Centurytex was just a prelude to the theft and enabled the creation of the



                                                82
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 83 of 103



later account, on the day of the theft on a moment’s notice with minimal documentation (and what

documentation was provided was false, although Go now claims inconsistently that the peso

account, which did have some transactions after its opening, was never his either). Defendants So

Go and Centurytex also could have responded truthfully when asked about his role much earlier

instead of waiting until as late as March 2016 to claim that he had not opened the Go-Centurytex

Account that was a linchpin to the success of the laundering operation. Through this extensive

misconduct, Centurytex and William So Go provided substantial assistance to advance the

commission of the fraud, ensure its success, and prevent the Bank from recovering the funds.

       344.    As discussed more fully in this complaint, the Casino-Related Defendants,

including Solaire Casino, Weikang Xu, Ding Zhize, Eastern Hawaii Leisure, Kim Wong, and Gao

Shuhua, knowingly and intentionally coordinated the delivery and receipt of the funds from the

other Defendants into the casinos and betting accounts (for chip purchases) that would be used to

launder the funds prior to their delivery to their ultimate destination. Although Defendants Kim

Wong and Eastern Hawaii Leisure returned approximately $15 million of the at least $21 million

(and potentially as much as $35 million) they received, the other $6 million to $20 million remains

missing. In connection with the forfeiture order for the $15 million, the Philippine courts

concluded and Wong admitted that the funds were laundered, yet he has failed consistently to

explain where the other money he received went (and even the amounts he received are in dispute

with Wong claiming one thing, Philrem claiming another, leading to the conclusion that one or

both of them must be lying).

       345.    With respect to Solaire Casino, Weikang Xu, Ding Zhize, and Gao Shuhua, these

Defendants have returned nothing and have retained substantial profits and winnings from the

gambling operations that were used to launder the funds. Despite that Solaire and the various



                                                83
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 84 of 103



individuals knew or recklessly disregarded that these funds were stolen, they waited nearly three

weeks to stop the gambling that was the mechanism for laundering the funds – waiting until the

funds were almost completely laundered. Moreover, among other things, Solaire, which received

huge amounts of cash and transfers to its casino, subsequently reversed course and told a different

story about who the gambler and recipient of the funds was, yet another inconsistency proving that

one or more, or all, of the participants are lying. In doing so, Solaire Casino, Weikang Xu, Ding

Zhize, Eastern Hawaii Leisure, Kim Wong, and Gao Shuhua provided substantial assistance to

advance the commission of the fraud, ensure its success, and prevent the Bank from recovering

the funds.

         346.   It was not until March 2, 2016 in Midas Casino and March 10, 2016 in Solaire

Casino that the Casino-Related Defendants finally stopped the play – in actuality, the money

laundering – and admitted that stolen funds were being played in the casinos. By that time, the

laundering was near complete, and only a small amount of the stolen funds remained.

         347.   Each of these Defendants failed to disclose, at every step of the way, their role and

where the funds had gone and, when they did speak, omitted material facts that would have assisted

the Bank in recovering its stolen funds. If they had been completely truthful and accurate, the

Bank may have been able to pursue other mechanisms for recovering its funds including freezing

other accounts and/or stopping the further laundering of the funds through the Casino-Related

Defendants before they had all been laundered in early March 2016.

         348.   As a result, the Bank has suffered damages in the full amount of the stolen funds,

plus other damages, including interest, attorneys’ fees, and other damages, that may be proved at

trial.




                                                 84
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 85 of 103



                         AS AND FOR A FIFTH CAUSE OF ACTION
               (Conspiracy to Commit Conversion and Fraud against All Defendants)

        349.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 348

as if fully set forth below.

        350.    Under New York law, consistent with the Second Restatement of Torts, civil

conspiracy is a cognizable tort to the extent it alleges the existence of a conspiracy to connect the

actions of the individual Defendants with an actionable, underlying tort, and establish that those

actions were part of a common scheme.

        351.    In addition to their individual and joint and several liability for committing

conversion, trespass, and fraud (and aiding and abetting each other’s fraud), Defendants are also

liable for the civil conspiracy to commit the foregoing causes of action one through three.

        352.    Upon information and belief, the Defendants all entered into an agreement to

participate in a scheme to launder funds obtained through illicit means from the United States.

        353.    The North Korean hackers stole the funds from the Bank’s account at the New York

Fed, in particular approximately $81 million of the nearly $1 billion that they attempted to steal.

The hackers, however, needed co-conspirators who could then remove the funds from United

States, receive the funds at foreign bank in which the funds could be shifted between accounts and

converted to other money as part of the laundering process, and then withdrawn from the bank and

moved into untraceable channels to complete the laundering, such as casinos in the Philippines

that were not, at the time, subject to Philippine anti-money laundering laws.

        354.    A conspiracy and agreement among the Defendants explains why fictitious dollar

accounts were surreptitiously created at RCBC, through its personnel acting in their scope of

employment with the authority that RCBC conveyed upon them, nearly a year before the theft,

then a variety of fictitious accounts were created and used by Philrem, the Bautistas, Centurytex,

                                                 85
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 86 of 103



and William So Go for the purposes of, when needed, quickly transferring the funds among these

accounts.

        355.   Likewise, Solaire Casino, Eastern Hawaii Leisure, Kim Wong, Weikang Xu, Ding

Zhize, and Gao Shuhua were all ready and willing to pull massive amounts of cash out of the

RCBC accounts and dump them into the murky waters of casinos and junkets and their accounts,

chip purchasing operations and non-traceable gambling.

        356.   The operation of this historically large heist ran smoothly, with each conspirator in

place to perform their assigned role, and they did so.

        357.   Furthermore, approximately $17 million in cash did not end up being converted

into chips at the casinos despite being delivered, and it remains unknown exactly where that cash

went.

        358.   On information and belief, one or more, or all, of Defendants obtained a portion of

the Bank’s stolen funds or other compensation for their participation in the conspiracy. For

example, at the very least, RCBC received fees from account activity and, most profitable, foreign

exchange transfers through the RCBC Treasury. Defendant Deguito generated substantial fees for

her employer and transferred and removed large amounts of cash from an RCBC branch once the

closed circuit television cameras had been taken offline. Likewise, Philrem and the Bautistas

received potentially hundreds of thousands of dollars in fees for their work and had massive

amounts of cash delivered to their home. Centurytex and William So Go had funds routed through

their accounts and also may have received a large cash payment outside of the RCBC Jupiter

Branch. Solaire Casino had millions of dollars routed into its casino and chip accounts, leading to

millions of dollars of gambling for over one month, with Solaire profiting mightily on this

gambling. Eastern Hawaii Leisure and Kim Wong received potentially tens of millions of dollars,



                                                86
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 87 of 103



being forced to return some of the money, but with at least $6 million, and potentially as much as

$20 million or more (depending on which of the inconsistent stories as to cash deliveries is true),

still outstanding. The individuals that received funds at the casino—including Weikang Xu, Ding

Zhize, and Gao Shuhua—received millions in betting chips and then disappeared from the country

once it became clear that they would be implicated in the theft and laundering of the funds.

        359.    The Defendants knowingly and intentionally participated in the furtherance of the

plan to steal and launder funds and were rewarded handsomely for that participation.

        360.    As a result of this conspiracy to commit these various torts, the Bank has been

damaged in the full amount of the stolen funds, plus other damages, including interest, attorneys’

fees, and other damages, that may be proved at trial.

                       AS AND FOR A SIXTH CAUSE OF ACTION
            (Conspiracy to Commit Trespass Against Chattels Against All Defendants)

        361.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 360

as if fully set forth below.

        362.    In addition to the theft of the funds, the North Korean hackers—at the direction of

and in furtherance of the conspiracy—also exercised unlawful dominion and control over the

Bank’s property when it hacked into the computer systems of the Bank and deleted numerous key

computer files in an effort to cover their tracks, in violation of the Bank’s property rights.

        363.    At all times, the Bank owned and/or had exclusive rights to possess the computer

hardware and software across its networks and its connection to the SWIFT system through which

the conspirators caused the fraudulent payment orders to be sent. These networks, hardware, and

software constitutes property of the Bank.

        364.    As early as late 2014, the North Korean hackers began to surveil the Bank’s

networks and made numerous surreptitious and covert attacks and attempts to infiltrate the Bank’s

                                                 87
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 88 of 103



networks. Over the next months until they commenced their attempts to steal nearly $1 billion of

the Bank’s funds on February 4, 2016, the North Korean hackers gradually infiltrated the network,

infecting the computers and network and placing malware on those systems. Finally, the North

Korean hackers moved across the Bank’s computer network into the SWIFT system, leaving

malware and a trail of property destruction in their wake. Each of these movements and infection

of the Bank’s network and computers constituted a trespass upon the Bank’s property, and

provided the North Korean hackers with unauthorized access to the Bank’s property in its

computer systems and network.

       365.    No one at the Bank ever provided the North Korean hackers or any of the

conspirators with authority to access or remain on the Bank’s networks.

       366.    These hacks interfered with the Bank’s possessory interest in its networks and the

information contained thereon.

       367.    Moreover, upon completing the hack by which the fraudulent payment orders were

sent, the North Korean hackers destroyed and deleted numerous files across the network in an

effort to cover their tracks, each an additional trespass upon and destruction of the Bank’s property.

       368.    As noted above, civil conspiracy is a cognizable tort to the extent it alleges the

existence of a conspiracy to connect the actions of the individual Defendants with an actionable,

underlying tort, and establish that those actions were part of a common scheme.

       369.    Upon information and belief, the Defendants all entered into an agreement to

participate in the scheme to break into the Bank’s systems and launder funds obtained through

illicit means from the United States and, therefore, Defendants are also liable for the civil

conspiracy to commit the trespass against the Bank’s property.




                                                 88
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 89 of 103



        370.    As a result, the Bank has suffered damages in the diminution of the value of its

property and the costs necessary to repair the damaged property, plus other damages, including

interest, attorneys’ fees, and other damages, that may be proved at trial.

                       AS AND FOR A SEVENTH CAUSE OF ACTION
               (Civil RICO Pursuant to 18 U.S.C. § 1962(c) Against All Defendants)

        371.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 370

as if fully set forth below.

        372.    Plaintiffs and Defendants are all natural persons or legal entities, and as such are

“persons” within the meaning of 18 U.S.C. § 1961(3).

        373.    The North Korean hackers, on the one hand, and the other Defendants, distinct

groups of people, formed an enterprise within the meaning of 18 U.S.C. § 1961(4), with each

Defendant being associated with the enterprise and forming an association in fact. The purpose of

this enterprise was to steal the Bank’s money and property from its bank account at the New York

Fed located in New York City and to transport those stolen funds out of New York City and the

United States, through the use of RCBC correspondent bank accounts in New York City, to the

Philippines where the money was to be laundered through RCBC bank accounts and local casinos

and questionable businesses. The Banking-Related Defendants provided the bridge between the

Bank’s account at the New York Fed in the United States and RCBC and casinos in the Philippines.

The Casino-Related Defendants provided a route for the money to be further laundered and

distributed to the thieves in and possibly outside of the Philippines. On information and belief, the

enterprise and association in fact that made up the enterprise is made up of other individuals and

entities, including the Doe Defendants, whose identities are not currently known.

        374.    Alternatively, the Banking-Related Defendants and the Casino-Related Defendants

together constitute an enterprise within the meaning of 18 U.S.C. § 1961(4) with each Defendant

                                                 89
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 90 of 103



being associated with the enterprise and forming an association in fact. As stated above, at the

time the lax anti-money laundering laws and exemption of casinos from those laws in the

Philippines gave those defendants the ability to engage in their enterprise and, in this case, help

steal and launder the Bank’s funds. On information and belief, the enterprise and association in

fact that made up the enterprise is made up of other individuals and entities, including the Doe

Defendants, whose identities are not currently known.

       375.    Each of these enterprises engaged in, and their activities affected, domestic and

international commerce, directed as they were to injuring the Bank in the United States by stealing

its funds held at the New York Fed in New York City and then illegally transporting them outside

the United States to the Philippines and potentially other international locations, and the laundering

of those stolen funds first inside and then outside of the United States.

       376.    The enterprise also used four correspondent bank accounts at three intermediary

banks located in the United States, three located in New York (and one in Philadelphia), to launder

those funds through the Philippines. The enterprise did not merely utilize these banks to conceal

or effectuate the theft, but also to steal the Bank’s tangible property of $81,001,662.12 that was

located in its specifically identifiable account at the New York Fed.

       377.    The pattern of racketeering consisted of and/or was further by, at least, the

following predicate acts of the enterprise(s) in violation of law:

               (a)     18 U.S.C. § 1029 relating to the use and trafficking with intent to defraud
                       in one or more access devices and, in doing so, stealing the Bank’s funds;

               (b)     18 U.S.C. § 1343 relating to fraud by use of wire transmissions which
                       caused the Bank’s funds to be stolen out its bank account in New York;

               (c)     18 U.S.C. § 1344 relating to bank fraud designed to steal the funds located
                       in New York;




                                                 90
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 91 of 103



              (d)     18 U.S.C. §§ 1956-1957 arising out of the laundering of the Bank’s funds
                      from its account at the New York Fed and to its ultimate recipients through
                      the members of the enterprise(s);

              (e)     18 U.S.C. §§ 2314-2315 relating to the transportation, receipt, and use of
                      the stolen proceeds into foreign commerce and out of the United States by
                      the members of the enterprise(s); and

              (f)     any state law predicate act such as theft, conversion, and robbery, which are
                      the subject of the state law causes of action above.

       378.   More particularly, the enterprise violated 18 U.S.C. § 1029 — use and trafficking

in access devices — by hacking into the Bank’s systems and then using malicious software and

falsified information, including access and log-in information, account numbers, SWIFT codes,

electronic account information, and other means of obtaining unauthorized access to the Bank’s

SWIFT and other systems, which the enterprise used to send the fraudulent payment instructions,

reach into the United States and a bank account therein, and steal, in a single day, $101 million

($20 million of which was returned) of the Bank’s funds out of its New York Fed account.

       379.   Also, the enterprise violated 18 U.S.C. § 1343 — wire fraud — by utilizing the wire

transfer network, and several American banks including the New York Fed from which the funds

were stolen, inside the United States to effectuate the fraud. Indeed, the enterprise sent SWIFT

instructions into the New York Fed, knowing and intending that the New York Fed would utilize

the near instantaneous Fedwire system, maintained by the Federal Reserve, to transfer funds to

three correspondent banks also in New York, which would in turn transfer those stolen funds from

correspondent bank accounts held by RCBC, one of the members of the enterprise, at the American

intermediary banks to the Fictitious Accounts in RCBC.

       380.   Also, the enterprise violated 18 U.S.C. § 1344 — bank fraud — by intentionally

defrauding a financial institution — both the Bank and also the New York Fed from which the

enterprise obtained the stolen proceeds — by sending the fraudulent payment instructions. As


                                               91
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 92 of 103



noted above, the enterprise specifically directed the fraudulent payment instructions to the New

York Fed, the leading bank of the American central bank, to steal the funds from the Bank out of

the New York Fed and abusing the Fedwire system, along with the other intermediary banks, in

furtherance of the theft. Indeed, eliminating any doubt as to the victims of this theft, in addition

to the ultimate victim that was the Bank and its stolen funds, the hackers knowingly and

intentionally listed the New York Fed and the three correspondent banks in New York in the

fraudulent payment instructions.

       381.    The enterprise also violated 18 U.S.C. §§ 1956-1957 — money laundering and the

use of laundered funds — as a core component of its scheme to steal the Bank’s funds out of New

York, transfer them through RCBC’s correspondent accounts at the New York correspondent

banks, then through SWIFT to RCBC, where the funds would be further laundered through

numerous accounts, including the Fictitious Accounts and the Go-Centurytex Account, among

others, and sent to the casinos where they would be further laundered and turned into clean,

untraceable cash. This convoluted money laundering scheme was specifically designed to conceal

and disguise the nature of the stolen funds, their location, source, ownership, and control, and did

in fact do so, rendering significant portions of the stolen funds untraceable and which remain

undiscovered to this date.

       382.    The enterprise also violated 18 U.S.C. §§ 2314-2315 — the transportation, receipt,

and use of the stolen proceeds into foreign commerce and out of the United States —by spiriting

the $101 million ($81 million upon return of one of the fraudulent payment instructions by the Sri

Lankan bank) out of the United States, from the New York Fed, through Fedwire, to RCBC’s

possession in its correspondent accounts in the New York correspondent banks, then through

SWIFT to the Fictitious Accounts at RCBC. From there, as set forth more fully above, the



                                                92
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 93 of 103



Banking-Related Defendants engaged in a sophisticated web of transfers and foreign exchanges to

transport and use the stolen proceeds, take their cut, and transfer them to the Casino-Related

Defendants. Also as set more fully above, the Casino-Related Defendants utilized a similarly

complex web of gamblers, casino junkets, specialized chips, and casino accounts to further

transport, use, and launder the stolen proceeds, take their cut, and transfer the remaining funds to

unknown recipients, the Doe Defendants.

       383.    Defendants’ actions formed a related and continuous pattern of racketeering

activity, which each of Defendants agreed to and did conduct. As shown above in Paragraphs 53-

294, all of Defendants’ actions were connected and had a singular unlawful purpose: to defraud,

steal, and launder funds stolen from the Bank.

       384.    These actions occurred over a substantial period of time beginning with the North

Korean hackers creation of the malware designed to gain access to the Bank’s computer systems

in 2014, the surveillance of the Bank’s computer system over the course of 2015, the establishment

of dollar accounts at RCBC specifically designed to receive and launder the funds stolen from the

United States account of the Bank, and other potential victim banks, in July 2014, May 2015,

December 2015, and February 2016, continuing with RCBC’s actions laundering the funds

through its correspondence accounts in the United States and within its own banking branches in

the Philippines, culminating with the withdrawal of the funds to be moved to the casinos and to

the wrongdoers.

       385.    The enterprise existed and operated before and after the theft of the funds from the

Bank. According to the FBI and international experts, the same North Korean hackers tried similar

heists from banks in Vietnam (TP Bank), the Philippines (not RCBC), Africa, Southeast Asia,

Taiwan, India, Poland, Mexico, and South America (including Chile and Ecuador). NK Complaint



                                                 93
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 94 of 103



¶ 143, 189. Those illegal attacks were stymied (in part because of the lessons learned from the

Bank’s misfortune and losses), but demonstrate that the enterprises illegal activity extended

beyond the attack on the bank to other potential victims for the common purpose of stealing funds

from banking institutions well into 2018 if not the present. Id.; Lucinda Shen, North Korea Has

Been     Linked      to     the     SWIFT     Bank        Hacks,    Fortune,     May    27,   2016,

http://fortune.com/2016/05/27/north-korea-swift-hack/; India bank hack similar to Bangladesh

Bank heist, Dhaka Tribune, Feb. 18, 2018.

        386.     Likewise, as Symantec, BAE Systems, FireEye, and other leading international

cybersecurity experts have concluded, the North Korean hackers had been honing their craft

leading up to the attacks on the banks. Jose Pagliery and Charles Riley, North Korea-linked

‘Lazarus’      hackers    hit   a   fourth   bank    in    Philippines,   CNN,    May   27,   2016,

https://money.cnn.com/2016/05/26/technology/swift-bank-hack-philippines-lazarus/;             Nicole

Perltroth and Michael Corkery, North Korea Linked to Digital Attacks on Global Banks, N.Y.

Times, May 26, 2016, https://www.nytimes.com/2016/05/27/business/dealbook/north-korea-

linked-to-digital-thefts-from-global-banks.html?_r=0 (quoting experts at Symantec that “[w]e’ve

never seen an attack where a nation-state has gone in and stolen money”); Dustin Volz & Jeremy

Wagstaff, Cyber firms say Bangladesh hackers have attacked other Asian banks, Reuters, May 26,

2016,              https://www.reuters.com/article/us-cyber-heist-swift-symantec/cyber-firms-say-

bangladesh-hackers-have-attacked-other-asian-banks-idUSKCN0YH29J.

        387.     The “APT” designation given to the suspected group of North Korean hackers, also

referred to as Lazarus Group or APT38, stands for “Advanced Persistent Threat,” and such a

designation “typically refers to attackers that wage long, sustained and stealthy attacks against

preselected targets.” Michael Schwartz, North Korean Hackers Tied to $100 Million in SWIFT



                                                    94
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 95 of 103



Fraud, BankInfo Security, Oct. 4, 2018, https://www.bankinfosecurity.com/north-korean-hackers-

tied-to-100-million-in-swift-fraud-a-11579. This enterprise and the related pattern of racketeering

was a grand, multi-year conspiracy to steal money and valuable information.

        388.    As noted above, including but not limited to Causes of Action One through Four,

each person associated in fact with the enterprise had its role to play and profited from their

participation in and association with the enterprise.

        389.    These Defendants have directly and indirectly conducted and participated in the

conduct of the enterprise’s affairs through the pattern of racketeering and activity described above,

in violation of 18 U.S.C. § 1962(c).

        390.    As a direct and proximate result of the violations of 18 U.S.C. § 1962(c), Plaintiffs

have been directly injured in their business and property at least in the full amount of the stolen

funds as a direct result of the predicate acts intended to steal those funds, plus other damages,

including interest, attorneys’ fees, treble damages, and other damages, that may be proved at trial.

                       AS AND FOR AN EIGHTH CAUSE OF ACTION
                           (Unjust Enrichment Against All Defendants)

        391.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 390

as if fully set forth below.

        392.    Regardless of their intent, many of the Defendants were also unjustly enriched from

the scheme.

        393.    Each of the foregoing Defendants were enriched at the Bank’s expense, which has

not been able to recover the stolen funds and has expended significant resources in attempts to

recover those funds.

        394.    Given the role of the Defendants in the conduct at issue in this case and as more

fully described above, each Defendant’s retention of the benefits of this massive fraud and theft

                                                 95
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 96 of 103



orchestrated against the Bank would be patently unjust, and equity and good conscience demands

that each Defendant return any amount of gain obtained over the course of the scheme discussed

herein to the Bank.

       395.    Unfortunately, because a significant portion of the funds stolen were secreted away,

and these Defendants have been unwilling to assist the Bank or even disclose what each of their

gains from the theft was, discovery is necessary to determine the full amount of unjustly retained

funds by each Defendant.

       396.    Nonetheless, at the very least, Defendant RCBC made potentially hundreds of

thousands or millions of dollars arising out of the numerous transfers within accounts held at

RCBC, including foreign exchange fees on transfers with the RCBC Treasury, in an amount to be

fully ascertained through discovery.

       397.    Similarly, Defendant Deguito personally withdrew and delivered cash payments in

furtherance of the theft and money laundering scheme. Given that millions of dollars of cash were

not used to purchase casino chips or laundered through the casinos, on information and belief,

Defendant Deguito retained funds in an amount to be fully ascertained through discovery.

       398.    Defendants Philrem and the Bautistas also funneled funds through the various

accounts at RCBC, including foreign exchange transfers, and were responsible for withdrawing

and delivering cash payments in furtherance of the theft and money laundering scheme as well.

According to Michael Bautista’s own testimony, Philrem earned at least several hundred thousand

dollars from its role in the fraud — and given the inconsistencies with his wife’s, Salud Bautista’s,

testimony, on information and belief it is much more. Indeed, given that millions of dollars of

cash were not used to purchase casino chips or laundered through the casinos, on information and




                                                 96
        Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 97 of 103



belief, Defendants Philrem and the Bautistas retained funds in an amount to be fully ascertained

through discovery.

       399.    Defendants Centurytex and William So Go also opened and funneled funds through

the various accounts at RCBC in furtherance of the theft and money laundering scheme as well.

Given that millions of dollars of cash were not used to purchase casino chips or laundered through

the casinos, on information and belief, Defendants Centurytex and William So Go retained funds

in an amount to be fully ascertained through discovery.

       400.    Defendant Solaire Casino allowed highly suspicious amounts of cash to enter its

casino, accepted on its premises by individuals with dubious claims and false identification, and

then gamble away those funds while retaining for itself all of the profits from the gambling aspect

of the money laundering operation. Solaire Casino has also seized approximately $2 million of

funds from the gamblers that were laundering the funds that it has set aside in a frozen account

and failed to pay over to the Bank. Between its profits on the gambling, which were, on

information and belief, in the millions of dollars, and the $2 million of frozen funds, Solaire Casino

is in possession of an amount of funds, in the millions of dollars, to be fully ascertained through

discovery.

       401.    Defendants Eastern Hawaii Leisure and Kim Wong also allowed highly suspicious

amounts of cash to enter the casino junkets they were running, despite that such funds were

provided under highly suspicious circumstances by individuals unknown to them. Despite that

they accepted approximately $21 million (and potentially as much as $35 million), Defendants

Eastern Hawaii Leisure and Kim Wong have returned only $15 million even though it appears as

though they did or should have stopped a much greater amount of those funds, calling into question

where the remaining $6 million to $20 million or more is located. Moreover, Defendant Kim



                                                 97
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 98 of 103



Wong has indicated that he accepted at least some funds for the repayment of an antecedent debt,

which is a benefit to Defendant Wong that should not be retained. Therefore, on information and

belief, Defendants Eastern Hawaii Leisure and Kim Wong retained funds in an amount to be fully

ascertained through discovery.

        402.    Defendants Ding Zhize, Weikang Xu, and Gao Shuhua each were involved in the

delivery, acceptance, and gambling (laundering) of the funds withdrawn from the accounts at

RCBC and placed in casino accounts and chips (or delivered as cash). Given that these individuals

disappeared from the Philippines shortly after the casinos stopped their play (laundering) and that

millions of dollars of cash were not used to purchase casino chips or laundered through the casinos,

on information and belief, Defendants Ding Zhize, Weikang Xu, and Gao Shuhua retained funds

in an amount to be fully ascertained through discovery.

        403.    Finally, John Does 1-25 constitute individuals and entities who may have been

involved in the laundering of Plaintiff’s funds, including but not limited to personnel of RCBC,

the individuals responsible for opening the accounts at RCBC in the fictitious names of Cruz,

Lagrosas, Vergara, and Vazquez, and any other individual or entity that was involved in the theft.

Given that millions of dollars of cash remain missing, on information and belief, these John Doe

Defendants retained funds in an amount to be fully ascertained through discovery.

                          AS AND FOR A NINTH CAUSE OF ACTION
                         (Money Had and Received Against All Defendants)

        404.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 403

as if fully set forth below.

        405.    Regardless of their intent, many of the Defendants also received money rightly

belonging to the Bank, and have benefited from the receipt of that money.




                                                 98
         Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 99 of 103



         406.   Given the role of the Defendants in the conduct at issue in this case and as more

fully described above, each Defendant’s retention of the benefits of this massive fraud and theft

orchestrated against the Bank would defy principles of good conscience, and each Defendant

should be required to return any money in its possession in connection with the theft of the Bank’s

funds.

         407.   Unfortunately, because a significant portion of the funds stolen were secreted away,

and these Defendants have been unwilling to assist the Bank or even disclose what each of them

currently hold, discovery is necessary to determine the full amount of unjustly retained funds by

each Defendant.

         408.   Nonetheless, at the very least, Defendant RCBC retained potentially hundreds of

thousands or millions of dollars arising out of the numerous transfers within accounts held at

RCBC, including banking fees and foreign exchange fees on transfers with the RCBC Treasury,

in an amount to be fully ascertained through discovery.

         409.   Similarly, Defendant Deguito personally withdrew and delivered cash payments in

furtherance of the theft and money laundering scheme. Given that millions of dollars of cash were

not used to purchase casino chips or laundered through the casinos, on information and belief,

Defendant Deguito retained funds in an amount to be fully ascertained through discovery.

         410.   Defendants Philrem and the Bautistas also funneled funds through the various

accounts at RCBC, including foreign exchange transfers, and were responsible for withdrawing

and delivering cash payments in furtherance of the theft and money laundering scheme as well.

Given that millions of dollars of cash were not used to purchase casino chips or laundered through

the casinos, on information and belief, Defendants Philrem and the Bautistas retained funds in an

amount to be fully ascertained through discovery.



                                                 99
       Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 100 of 103



       411.    Defendants Centurytex and William So Go also opened and funneled funds through

the various accounts at RCBC in furtherance of the theft and money laundering scheme as well.

Given that millions of dollars of cash were not used to purchase casino chips or laundered through

the casinos, on information and belief, Defendants Centurytex and William So Go retained funds

in an amount to be fully ascertained through discovery.

       412.    Defendant Solaire Casino allowed highly suspicious amounts of cash to enter its

casino, accepted on its premises by individuals with dubious claims and false identification, and

then gamble away those funds while retaining for itself all of the profits from the gambling aspect

of the money laundering operation. Solaire Casino has also seized approximately $2 million of

funds from the gamblers that were laundering the funds that it has set aside in a frozen account

and failed to pay over to the Bank. These funds and any other funds in the possession of Solaire

Casino, in amounts to be fully ascertained through discovery, should be returned to the Bank.

       413.    Defendants Eastern Hawaii Leisure and Kim Wong also allowed highly suspicious

amounts of cash to enter the casino junkets they were running, despite that such funds were

provided under highly suspicious circumstances by individuals unknown to them. Despite that

they accepted approximately $21 million (and potentially as much as $35 million), Defendants

Eastern Hawaii Leisure and Kim Wong have returned only $15 million even though it appears as

though they did or should have stopped a much greater amount of those funds, calling into question

where the remaining $6 million to $20 million or more is located. Therefore, on information and

belief, Defendants Eastern Hawaii Leisure and Kim Wong retained funds in an amount to be fully

ascertained through discovery.

       414.    Defendants Ding Zhize, Weikang Xu, and Gao Shuhua each were involved in the

delivery, acceptance, and gambling (laundering) of the funds withdrawn from the accounts at



                                               100
       Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 101 of 103



RCBC and placed in casino accounts and chips (or delivered as cash). Given that these individuals

disappeared from the Philippines shortly after the casinos stopped their play (laundering) and that

millions of dollars of cash were not used to purchase casino chips or laundered through the casinos,

on information and belief, Defendants Ding Zhize, Weikang Xu, and Gao Shuhua retained funds

in an amount to be fully ascertained through discovery.

       415.    Finally, John Does 1-25 constitute individuals and entities who may have been

involved in the laundering of Plaintiff’s funds, including but not limited to personnel of RCBC,

the individuals responsible for opening the accounts at RCBC in the fictitious names of Cruz,

Lagrosas, Vergara, and Vazquez, and any other individual or entity that was involved in the theft.

Given that millions of dollars of cash remain missing, on information and belief, these John Doe

Defendants retained funds in an amount to be fully ascertained through discovery.




                                                101
Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 102 of 103



WHEREFORE, Plaintiff seeks judgment as follows:

      a)     On Plaintiff’s First Cause of Action, enter a judgment in favor of Plaintiff
             and against Defendants, jointly and severally, for all damages arising out of
             and as a result of Defendants’ conversion, misappropriation, and theft of
             Plaintiff’s property, in the full amount of the stolen funds, plus other
             damages, including interest, attorneys’ fees, and other damages, to be
             determined at trial;

      b)     On Plaintiff’s Second Cause of Action, enter a judgment in favor of Plaintiff
             and against Defendants, jointly and severally, for all damages arising out of
             and as a result of Defendants’ aiding and abetting of conversion,
             misappropriation, and theft of Plaintiff’s property, in the full amount of the
             stolen funds, plus other damages, including interest, attorneys’ fees, and
             other damages, to be determined at trial;

      c)     On Plaintiff’s Third Cause of Action, enter a judgment in favor of Plaintiff
             and against RCBC for all damages arising out of and as a result of the
             RCBC’s commission of fraud, in the full amount of the stolen funds, plus
             other damages, including interest, attorneys’ fees, and other damages, to be
             determined at trial;

      d)     On Plaintiff’s Fourth Cause of Action, enter a judgment in favor of Plaintiff
             and against Defendants, jointly and severally, for all damages arising out of
             and as a result of Defendants’ aiding and abetting fraud, in the full amount
             of the stolen funds, plus other damages, including interest, attorneys’ fees,
             and other damages, to be determined at trial;

      e)     On Plaintiff’s Fifth Cause of Action, enter a judgment in favor of Plaintiff
             and against Defendants, jointly and severally, for all damages arising out of
             and as a result of Defendants’ conspiracy to convert, misappropriate, steal,
             or defraud Plaintiff, in the full amount of the stolen funds, plus other
             damages, including interest, attorneys’ fees, and other damages, to be
             determined at trial;

      f)     On Plaintiff’s Sixth Cause of Action, enter a judgment in favor of Plaintiff
             and against the Defendants, jointly and severally, for all damages arising
             out of and as a result of Defendants’ participation in the conspiracy to
             trespass against Plaintiff’s property and cause destruction and damage
             thereto, to convert, misappropriate, and steal Plaintiff’s property, in the
             diminution of the value of its property and the costs necessary to repair the
             damaged property, plus other damages, including interest, attorneys’ fees,
             and other damages, to be determined at trial;

      g)     On Plaintiff’s Seventh Cause of Action, enter a judgment in favor of
             Plaintiff and against Defendants, jointly and severally, for all damages
             arising out of and as a result of Defendants’ violation of 18 U.S.C. § 1962(c)

                                      102
      Case 1:19-cv-00983-LGS Document 1 Filed 01/31/19 Page 103 of 103



                  (Civil RICO), in the full amount of the stolen funds, plus other damages,
                  including interest, attorneys’ fees, treble damages, and other damages, to be
                  determined at trial;

            h)    On Plaintiff’s Eighth Cause of Action, enter a judgment in favor of Plaintiff
                  and against each Defendants in the amounts each Defendant was unjustly
                  enriched by his, hers, or its participation in the course of conduct resulting
                  from the theft of Plaintiff’s property, in amounts to be determined at trial;

            i)    On Plaintiff’s Ninth Cause of Action, enter a judgment in favor of Plaintiff
                  and against each Defendants in the amounts each Defendant had and
                  received of Plaintiff’s property, in amounts to be determined at trial; and

            j)    Award any other and further relief in favor of Plaintiff, including attorneys’
                  fees and costs as available under applicable law, interest, and any such other
                  and further relief as this Court deems just and proper.


Dated: New York, New York                Respectfully submitted,
       January 31, 2019

                                              COZEN O’CONNOR
                                              Attorneys for Plaintiff




                                              By: s/ John J. Sullivan__
                                                  John J. Sullivan, Esq.
                                                  Jesse Loffler, Esq.
                                                  Yehudah Gordon, Esq.
                                                  45 Broadway
                                                  New York, New York 10006
                                                  Tel: (212) 509-9400
                                                  Fax: (212) 509-9492
                                                  Email: jsullivan@cozen.com
                                                  Email: jloffler@cozen.com
                                                  Email: ygordon@cozen.com




                                           103
